Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT AGREEMENT

FIRST AMENDMENT AGREEMENT, dated as of March 29, 2019 (this “Amendment”), to the
Revolving Credit Agreement, dated as of July 27, 2017, among Netflix, Inc., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Morgan Stanley Senior Funding, Inc., as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”) (as amended,
restated, modified and supplemented prior to the date hereof, the “Credit
Agreement”). Capitalized terms used in this Amendment but not defined herein
shall have the meaning assigned to such terms in the Amended Credit Agreement
(as defined below).

W I T N E S S E T H:

WHEREAS, the Borrower has requested that, subject to the terms and conditions of
this Amendment, the Administrative Agent and the Lenders party hereto agree to
amend the Credit Agreement in certain respects;

WHEREAS, pursuant to Section 9.02 of the Credit Agreement, the consent of the
Borrower and all Lenders on the First Amendment Effective Date (as defined
below) is required to effect this Amendment and the amendments to the Credit
Agreement set forth herein; and

WHEREAS, the Administrative Agent, the Borrower and the Lenders party hereto
(constituting all of the Lenders) are willing to enter into this Amendment on
the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

SECTION 1.    Amendments.

Each of the parties hereto agrees that, effective on the First Amendment
Effective Date, the Credit Agreement shall be amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth in the
pages of the Credit Agreement (including the schedules thereto) attached as
Annex I hereto (the Credit Agreement as so amended, and as further amended,
restated, supplemented and otherwise modified from time to time, the “Amended
Credit Agreement”).

SECTION 2.    Conditions Precedent to the Effectiveness of this Amendment.

This Amendment shall become effective on the date that each of the following
conditions are satisfied (the “First Amendment Effective Date”):

(a)    The Administrative Agent shall have received this Amendment, executed and
delivered by the Administrative Agent, the Borrower, and each Lender.

(b)    The Administrative Agent shall have received a written opinion (addressed
to the Administrative Agent and the Lenders and dated the First Amendment
Effective Date) of Wilson Sonsini Goodrich & Rosati, P.C., counsel for the
Borrower in form and substance reasonably satisfactory to the Administrative
Agent. The Borrower hereby requests such counsel to deliver such opinion.



--------------------------------------------------------------------------------

(c)    The Administrative Agent shall have received (i) certified copies of the
resolutions of the board of directors (or comparable governing body) of the
Borrower approving the transactions contemplated by this Amendment, the
execution and delivery of this Amendment and the performance of its obligations
under this Amendment and the Amended Credit Agreement and (ii) all other
documents reasonably requested by the Administrative Agent relating to the
organization, existence and good standing of the Borrower and authorization of
this Amendment.

(d)    The Administrative Agent shall have received a certificate of the
Secretary or an Assistant Secretary of the Borrower certifying the names and
true signatures of the officers of the Borrower authorized to sign this
Amendment to be delivered by the Borrower on the First Amendment Effective Date
and the other documents to be delivered hereunder on the First Amendment
Effective Date.

(e)    The Administrative Agent shall have received (i) a certificate, dated the
First Amendment Effective Date and signed on behalf of the Borrower by the
President, a Vice President or a Financial Officer of the Borrower, confirming
compliance with the conditions set forth in paragraphs (h) and (i) below as of
the First Amendment Effective Date, and (ii) a solvency certificate, dated the
First Amendment Effective Date and signed on behalf of the Borrower by the
President or a Financial Officer of the Borrower, certifying that, as of the
First Amendment Effective Date, the Borrower and the Subsidiaries, taken as a
whole, are, and after giving effect to this Amendment will be, Solvent.

(f)    The Administrative Agent shall have received all expenses required to be
reimbursed by the Borrower for which invoices have been presented at least three
Business Days prior to the First Amendment Effective Date, on or before the
First Amendment Effective Date.

(g)    The Administrative Agent and the Lenders shall have received, to the
extent reasonably requested by the Administrative Agent or any of the Lenders at
least five Business Days prior to the First Amendment Effective Date: (x) all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the USA Patriot Act and (y) a certification regarding
beneficial ownership as required by 31 C.F.R. § 1010.230 with respect to the
Borrower.

(h)    The representations and warranties of the Borrower contained in Section 3
of this Amendment are true and correct on and as of the First Amendment
Effective Date; provided that (i) to the extent that any representation and
warranty specifically refers to an earlier date, it shall be true and correct as
of such earlier date and (ii) to the extent that any such representation and
warranty is already qualified or modified by materiality or words of similar
effect in the text thereof, it shall be true and correct in all respects.

(i)    At the time of and immediately after giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing.

The Administrative Agent shall notify the Borrower and the Lenders of the First
Amendment Effective Date, and such notice shall be conclusive and binding.

 

-2-



--------------------------------------------------------------------------------

SECTION 3.    Representations and Warranties

On and as of the First Amendment Effective Date, after giving effect to this
Amendment, the Borrower hereby represents and warrants to the Administrative
Agent and each Lender that:

(a)    this Amendment has been duly authorized, executed and delivered by the
Borrower and constitutes the legal, valid and binding obligations of the
Borrower enforceable against the Borrower in accordance with its terms and the
Amended Credit Agreement, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law; and

(b)    the representations and warranties of the Borrower set forth in the
Amended Credit Agreement and the other Loan Documents are true and correct in
all material respects on and as of First Amendment Effective Date, except that
(i) the representations and warranties contained in Section 3.04(a) and (b) of
the Amended Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b) (subject, in the case of
unaudited financial statements furnished pursuant to Section 5.01(b) of the
Credit Agreement, to year-end audit adjustments), respectively, of Section 5.01
of the Credit Agreement, (ii) to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date and (iii) to the extent that
such representations and warranties are already qualified or modified by
materiality or words of similar effect in the text thereof, they shall be true
and correct in all respects.

SECTION 4.    No Other Amendments; References to the Credit Agreement

(a)     Other than as specifically provided herein or in the Amended Credit
Agreement, this Amendment shall not operate as a waiver or amendment of any
right, power or privilege of the Lenders under (and as defined in) the Credit
Agreement or any other Loan Document or of any other term or condition of the
Credit Agreement or any other Loan Document nor shall the entering into of this
Amendment preclude the Lenders from refusing to enter into any further waivers
or amendments with respect to the Amended Credit Agreement. This Amendment shall
not constitute a novation of the Credit Agreement or any other Loan Document.
All references to the Credit Agreement in any document, instrument, agreement,
or writing that is a Loan Document shall from and after the First Amendment
Effective Date be deemed to refer to the Credit Agreement as amended by this
Amendment, and, as used in the Amended Credit Agreement, the terms “herein,”
“hereafter,” “hereunder,” “hereto” and words of similar import shall mean, from
and after the First Amendment Effective Date, the Credit Agreement as amended by
this Amendment.

(b)     On and after First Amendment Effective Date, this Amendment shall for
all purposes constitute a Loan Document.

SECTION 5.    Headings

The various headings of this Amendment are for convenience of reference only,
are not part of this Amendment and shall not affect the construction of, or be
taken into consideration in interpreting, this Amendment.

SECTION 6.    Execution in Counterparts

This Amendment may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Amendment by telecopy (or other
electronic image scan transmission (e.g. pdf via email)) means shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

-3-



--------------------------------------------------------------------------------

SECTION 7.    Cross-References

References in this Amendment to any Section are, unless otherwise specified or
otherwise required by the context, to such Section of this Amendment.

SECTION 8.    Governing Law, Jurisdiction, Etc.

THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE UNDER, ARISING OUT OF OR
RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY, WHETHER
BASED IN CONTRACT (AT LAW OR IN EQUITY), TORT OR ANY OTHER THEORY, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN THE APPLICATION OF
A DIFFERENT GOVERNING LAW. The jurisdiction, waiver of venue, consent to service
of process and waiver of jury trial provisions set forth in Sections 9.09(b),
9.09(c), 9.09(d) and 9.10 of the Amended Credit Agreement shall apply to this
Amendment, mutatis mutandis.

[SIGNATURE PAGES FOLLOW]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

NETFLIX, INC., as Borrower By:  

/s/ Spencer Neumann

  Name:   Spencer Neumann   Title:   Chief Financial Officer

 

[Signature Page to First Amendment Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent and as a Lender

By:  

/s/ Lisa Hanson

  Name:   Lisa Hanson   Title:   Vice President

 

[Signature Page to First Amendment Agreement]



--------------------------------------------------------------------------------

The undersigned has caused this Amendment to be duly executed as of the date
first written above and acknowledges and agrees that upon the First Amendment
Effective Date, it shall be a “Lender” under, and for all purposes of, the
Amended Credit Agreement and the other Loan Documents, and shall be subject to
and bound by the terms thereof, and shall perform of all the obligations of and
shall have all rights of a Lender thereunder.

 

MORGAN STANLEY BANK, N.A.,

As a Lender

By:  

/s/ Andrew Earls

  Name: Andrew Earls   Title: Authorized Signatory

[Signature Page to First Amendment Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender

By:  

/s/ Rebecca Kratz

  Name:   Rebecca Kratz   Title:   Authorized Signatory

 

[Signature Page to First Amendment Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Inderjeet Singh

  Name:   Inderjeet Singh   Title:   Vice President

 

[Signature Page to First Amendment Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By:  

/s/ Alicia Schug

  Name:   Alicia Schug   Title:   Vice President By:  

/s/ Michael Strobel

  Name:   Michael Strobel   Title:   Vice President

 

[Signature Page to First Amendment Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:  

/s/ Paul Ingersoll

  Name:   Paul Ingersoll   Title:   Director

 

[Signature Page to First Amendment Agreement]



--------------------------------------------------------------------------------

EXECUTION VERSIONANNEX I

 

 

REVOLVING CREDIT AGREEMENT1

dated as of

July 27, 2017

among

NETFLIX, INC.,

as the Borrower,

the Lenders party hereto,

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as the Administrative Agent

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

GOLDMAN SACHS BANK USA,

JPMORGAN CHASE BANK, N.A.,

DEUTSCHE BANK SECURITIES INC. and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

1 Conformed to reflect amendments set forth in the First Amendment Agreement
dated March 29, 2019.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page       ARTICLE 1            DEFINITIONS       

Section 1.01

  Defined Terms      1  

Section 1.02

  Classification of Loans and Borrowings      22 24  

Section 1.03

  Terms Generally      22 24  

Section 1.04

  Accounting Terms; GAAP      23 24  

Section 1.05

  Electronic Execution of Documents      23 24  

Section 1.06

  Divisions      25  

Section 1.07

  LIBOR Discontinuance      25       ARTICLE 2            THE CREDITS       

Section 2.01

  Revolving Commitments      23 26  

Section 2.02

  Revolving Loans and Borrowings      23 26  

Section 2.03

  Requests for Borrowings      24 27  

Section 2.04

  Funding of Borrowings      25 27  

Section 2.05

  Interest Elections      25 28  

Section 2.06

  Termination and Reduction of Revolving Commitments      26 29  

Section 2.07

  Repayment of Revolving Loans; Evidence of Debt      27 30  

Section 2.08

  Prepayment of Loans      28 31  

Section 2.09

  Fees      28 31  

Section 2.10

  Interest      29 32  

Section 2.11

  Alternate Rate of Interest; Illegality      29 32  

Section 2.12

  Increased Costs      30 33  

Section 2.13

  Break Funding Payments      31 34  

Section 2.14

  Taxes      32 35  

Section 2.15

  Payments Generally; Pro Rata Treatment; Sharing of Set-Off      35 38  

Section 2.16

  Mitigation Obligations; Replacement of Lenders      36 39  

Section 2.17

  Defaulting Lenders      37 40  

Section 2.18

  Incremental Facility      38 41       ARTICLE 3            REPRESENTATIONS AND
WARRANTIES       

Section 3.01

  Organization; Powers      39 42  

Section 3.02

  Authorization; Enforceability      39 42  

Section 3.03

  Governmental Approvals; No Conflicts      40 43  

Section 3.04

  Financial Condition; No Material Adverse Change      40 43  

Section 3.05

  Properties      40 43  

Section 3.06

  Litigation and Environmental Matters      40 43  

Section 3.07

  Compliance with Laws; No Default      41 44  

Section 3.08

  Investment Company Status      41 44  

Section 3.09

  Margin Stock      41 44  

Section 3.10

  Taxes      41 44  

 

-i-



--------------------------------------------------------------------------------

Section 3.11

  ERISA      41 44  

Section 3. 12

  Disclosure      43 46  

Section 3.13

  Subsidiaries      43 46  

Section 3.14

  Solvency      43 46  

Section 3 .15

  Anti-Terrorism Law      43 46  

Section 3.16

  FCPA; Sanctions      44 47     ARTICLE 4      CONDITIONS   

Section 4.01

  Effective Date      44 47  

Section 4.02

  Each Credit Event      45 48     ARTICLE 5      AFFIRMATIVE COVENANTS   

Section 5.01

  Financial Statements; Other Information      46 49  

Section 5.02

  Notices of Material Events      47 50  

Section 5.03

  Existence; Conduct of Business      44 50  

Section 5.04

  Payment of Taxes      48 51  

Section 5.05

  Maintenance of Properties; Insurance      48 51  

Section 5.06

  Books and Records      48 51  

Section 5.07

  ERISA-Related Information      48 51  

Section 5.08

  Compliance with Laws      49 52  

Section 5.09

  Use of Proceeds      49 52  

Section 5.10

  Guarantors; Collateral      49 52     ARTICLE 6      NEGATIVE COVENANTS   

Section 6.01

  Subsidiary Indebtedness      49 53  

Section 6.02

  Liens      51 54  

Section 6.03

  Fundamental Changes      52 55  

Section 6.04

  Sale and Lease-back Transactions      52 55  

Section 6.05

  Use of Proceeds      53 56     ARTICLE 7      EVENTS OF DEFAULT   

Section 7.01

  Events of Default      53 57  

Section 7.02

  Application of Funds      56 59     ARTICLE 8      THE AGENTS   

Section 8.01

  Appointment of the Administrative Agent      56 60  

Section 8.02

  Powers and Duties      57 60  

Section 8.03

  General Immunity      57 60  

Section 8.04

  Administrative Agent Entitled to Act as Lender      59 62  

Section 8.05

  Lenders’ Representations, Warranties and Acknowledgment      59 62  

Section 8.06

  Right to Indemnity      60 63  

 

-ii-



--------------------------------------------------------------------------------

Section 8.07

  Successor Administrative Agent      60 63  

Section 8.08

  Guaranty; Collateral      61 64  

Section 8.09

  Withholding Taxes      62 65  

Section 8.10

  Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim     
62 65  

Section 8. 11

  ERISA Representations      66     ARTICLE 9      MISCELLANEOUS   

Section 9.01

  Notices      63 67  

Section 9.02

  Waivers; Amendments      65 69  

Section 9.03

  Expenses; Indemnity; Damage Waiver      67 71  

Section 9.04

  Successors and Assigns      68 73  

Section 9.05

  Survival      72 77  

Section 9.06

  Counterparts; Integration; Effectiveness      73 77  

Section 9.07

  Severability     
73 77
 


Section 9.08

  Right of Setoff      73 77  

Section 9.09

  Governing Law; Jurisdiction; Consent to Service of Process      73 78  

Section 9.10

  Waiver Of Jury Trial      74 78  

Section 9.11

  Headings      75 79  

Section 9.12

  Confidentiality      75 79  

Section 9.13

  Interest Rate Limitation      76 80  

Section 9.14

  No Advisory or Fiduciary Responsibility      76 81  

Section 9.15

  Electronic Execution of Assignments and Certain Other Documents      77 81  

Section 9.16

  USA PATRIOT Act      77 81  

Section 9.17

  Release of Guarantors and Collateral      77 81  

Section 9.18

  Acknowledgement and Consent to Bail-in of EEA Financial Institutions      78
82  

 

Schedules       Schedule 2.01    Lenders and Revolving Commitments   

 

Exhibits       Exhibit A    Form of Assignment and Assumption    Exhibit B   
Form of Borrowing Request    Exhibit C    Form of Interest Election Request   
Exhibit D    Form of Revolving Note    Exhibit E    Form of Guaranty    Exhibit
F    Form of Compliance Certificate    Exhibit G-l    Form of U.S. Tax
Compliance Certificate    Exhibit G-2    Form of U.S. Tax Compliance Certificate
   Exhibit G-3    Form of U.S. Tax Compliance Certificate    Exhibit G-4    Form
of U.S. Tax Compliance Certificate   

 

-iii-



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT dated as of July 27, 2017 among NETFLIX, INC., as the
Borrower, the LENDERS party hereto and MORGAN STANLEY SENIOR FUNDING, INC., as
the Administrative Agent.

The Borrower (such term and each other capitalized term used and not otherwise
defined in these recitals having the meaning assigned to it in Article 1), has
requested the Lenders to make Loans to the Borrower on a revolving credit basis
on and after the date hereof and at any time and from time to time prior to the
Maturity Date.

The proceeds of borrowings hereunder are to be used for the purposes described
in Section 5.09. The Lenders are willing to establish the credit facility
referred to in the preceding paragraph upon the terms and subject to the
conditions set forth herein. Accordingly, for valuable consideration of the
mutual covenants and agreements herein contained, the parties hereto covenant
and agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01     Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period (or, solely for purposes of clause (iii) in the
defined term “Alternate Base Rate,” for purposes of determining the Alternate
Base Rate as of any date) for a Eurodollar Borrowing, the rate per annum
obtained by dividing (i) the LIBO Rate for dollars for such Interest Period (or
such date, as applicable) by (ii) an amount equal to (x) one minus (y) the
Applicable Reserve Requirement; provided that in no event shall the Adjusted
LIBO Rate be less than 0.00%.

“Administrative Agent” means Morgan Stanley Senior Funding, Inc., in its
capacity as administrative agent for the Lenders hereunder, or any successor
administrative agent.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent from time to time.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” has the meaning set forth in Section 9.01(d).

“Agents” means, collectively, the Administrative Agent and the Arrangers.

“Aggregate Debt” means the sum of the following as of the date of determination:
(1) the lesser of (A) the then outstanding aggregate principal amount of the
Indebtedness of the Borrower and its Domestic Restricted Subsidiaries incurred
after the Effective Date and secured by Liens not permitted under
Section 6.02(a) and (B) the fair market value of the assets subject to the Liens
referred to in clause (A), as determined in good faith by the Board of
Directors; (2) the then outstanding aggregate principal amount of all
consolidated Indebtedness of the Borrower and its Domestic Restricted
Subsidiaries that



--------------------------------------------------------------------------------

constitutes Subsidiary Debt incurred after the Effective Date and not permitted
under Section 6.01(b); provided, that any such Subsidiary Debt will be excluded
from this clause (2) to the extent that such Subsidiary Debt is included in
clause (1) or (3) of this definition; and (3) the then existing Attributable
Liens of the Borrower and its Domestic Restricted Subsidiaries in respect of
sale and lease-back transactions entered into after the Effective Date pursuant
to Section 6.04(b); provided, that any such Attributable Liens will be excluded
from this clause (3) to the extent that such Indebtedness relating thereto is
included in clause (1) or (2) of this definition. For the avoidance of doubt, in
no event will the amount of Indebtedness (including Guarantees of such
Indebtedness) be required to be included in the calculation of Aggregate Debt
more than once despite the fact that more than one Person is liable with respect
to such Indebtedness and despite the fact that such Indebtedness is secured by
the assets of more than one Person.

“Aggregate Total Exposure” means, as at any date of determination, the aggregate
principal amount of all outstanding Loans.

“Agreement” means this Revolving Credit Agreement, as the same may hereafter be
modified, supplemented, extended, amended, restated or amended and restated from
time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective
Rate in effect on such day plus 1⁄2 of 1% and (iii) the sum of (a) the Adjusted
LIBO Rate that would be payable on such day for a Eurodollar Borrowing with a
one-month interest period plus (b) 1.00%. If the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to clause (ii) of the
preceding sentence until the circumstances giving rise to such inability no
longer exist, and, if the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the LIBO Rate or Adjust LIBO Rate for any reason, the Alternate Base
Rate shall be determined without regard to clause (iii) of the preceding
sentence until such time as the circumstances rising to such inability no longer
exist. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective on
the effective day of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

“Anti-Corruption Laws” means the FCPA, the U.K. Bribery Act 2010 to the extent
applicable, all other applicable anti-corruption laws, the Bank Secrecy Act to
the extent applicable, the USA Patriot Act, and the applicable anti-money
laundering statutes of jurisdictions where the Borrower and its Subsidiaries
conduct business, and the rules and regulations (if any) thereunder enforced by
any governmental agency.

“Anti-Terrorism Laws” has the meaning set forth in Section 3.15(a).

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Revolving Commitments represented by such Lender’s Revolving Commitment.
If the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments.

“Applicable Rate” means, for any day, (i) 0.75% per annum with respect to any
Eurodollar Loan and (ii) 0.00% per annum with respect to any ABR Loan.

 

2



--------------------------------------------------------------------------------

“Applicable Reserve Requirement” means for any day as applied to a Eurodollar
Borrowing, the aggregate (without duplication) of the maximum rates (expressed
as a decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its activities and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Arranger” means each of MSSF, Goldman Sachs Bank USA, JPMorgan Chase Bank,
N.A., Deutsche Bank Securities Inc. and Wells Fargo Securities, LLC in its
capacity as a joint lead arranger and a joint bookrunner.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Attributable Liens” means in connection with a sale and lease-back transaction
the lesser of: (1) the fair market value of the assets subject to such
transaction, as determined in good faith by the Borrower’s Board of Directors;
and (2) the present value (discounted at a rate of 10% per annum compounded
monthly) of the obligations of the lessee for rental payments during the shorter
of the term of the related lease or the period through the first date on which
the Borrower or the applicable Subsidiary may terminate the lease.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code, as
amended from time to time and any successor statute and all rules and
regulations promulgated thereunder.

“Bankruptcy Event” means an Event of Default of the type described in
Section 7.01(h), (i) or (j).

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan ” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan ”.

 

3



--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America (or any successor).

“Board of Directors” means the Board of Directors of the Borrower or any
committee thereof duly authorized to act on behalf of such Board.

“Borrower” means Netflix, Inc., a Delaware corporation.

“Borrowing” means Revolving Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Minimum” means (a) in the case of a Eurodollar Borrowing, $5,000,000
and (b) in the case of an ABR Borrowing, $5,000,000.

“Borrowing Multiple” means (a) in the case of a Eurodollar Borrowing $1,000,000,
and (b) in the case of an ABR Borrowing, $1,000,000.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the applicable currency in the London interbank
market.

“Capital Lease” means any lease obligation of a Person incurred with respect to
real property or equipment acquired or leased by such Person and used in its
business that is required to be recorded as a capital lease in accordance with
GAAP.

“Capital Stock” means, with respect to any Person, any and all shares of stock
of a corporation, partnership interests or other equivalent interests (however
designated, whether voting or non-voting) in such Person’s equity, entitling the
holder to receive a share of the profits and losses, and a distribution of
assets, after liabilities, of such Person.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Change of Control” means:

(1)    the Borrower becomes aware (by way of a report or any other filing
pursuant to Section 13(d) of the Exchange Act, proxy, vote, written notice or
otherwise) that any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act), is or has

 

4



--------------------------------------------------------------------------------

become the “beneficial owner” (as such term is used in Rules 13d-3 and 13d-5
under the Exchange Act) of more than 50% of the Voting Stock of the Borrower;
provided, however, that for purposes of this clause (1) such person or group
shall be deemed to have “beneficial ownership” of all shares that any such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time, directly or indirectly; and
provided, further, that a transaction will not be deemed to involve a Change of
Control under this clause (1) if (a) the Borrower becomes a direct or indirect
wholly owned subsidiary of another Person, and (b)(i) the direct or indirect
holders of the Voting Stock of such Person immediately following that
transaction are substantially the same as the holders of the Borrower’s Voting
Stock immediately prior to that transaction or (ii) immediately following that
transaction no “person” or “group” (other than a Person satisfying the
requirements of this sentence) is the beneficial owner, directly or indirectly,
of more than 50% of the Voting Stock of such holding company; or

(2)    the Borrower sells, conveys, transfers or leases (either in one
transaction or a series of related transactions) all or substantially all assets
of the Borrower and its Subsidiaries taken as a whole to, or merges or
consolidates with, a Person (other than the Borrower or any of its
Subsidiaries), other than any such merger or consolidation where the shares of
the Borrower’s Voting Stock outstanding immediately prior to such transaction
constitute, or are converted into or exchanged for, a majority of the Voting
Stock of the surviving person or parent entity thereof immediately after giving
effect to such transaction.

“Change of Control Triggering Event” means the occurrence of (1) a Change of
Control that is accompanied or followed by a downgrade of the corporate family
rating of the Borrower within the Ratings Decline Period for such Change of
Control by each of Moody’s and S&P (or, in the event Moody’s or S&P or both
shall cease rating the corporate family rating of the Borrower (for reasons
outside the control of the Borrower) and the Borrower shall select any other
nationally recognized rating agency, the equivalent of such ratings by such
other nationally recognized rating agency) and (2) the corporate family rating
of the Borrower on any day during such Ratings Decline Period is below the lower
of the rating by such nationally recognized rating agency in effect
(a) immediately preceding the first public announcement of the Change of Control
(or occurrence thereof if such Change of Control occurs prior to public
announcement) and (b) on the Effective Date.

“Charges” has the meaning set forth in Section 9.13.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” means all property (whether real or personal) with respect to which
any security interests have been granted (or purported to be granted) pursuant
to any Collateral Document.

“Collateral Documents” means all documents, agreements or grants pursuant to
which the Borrower or any Subsidiary grants, perfects or continues a security
interest in favor of the Administrative Agent for the benefit of the
Administrative Agent and the Lenders.

“Collateral Trigger Event” has the meaning set forth in Section 5.10(b).

“Commitment” means the Revolving Commitment.

“Commitment Fee” has the meaning set forth in Section 2.09(a).

“Communications” has the meaning set forth in Section 9.01(d).

 

5



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, with respect to any Person for any Measurement
Period, the sum of, without duplication, the amounts for such period, taken as a
single accounting period, of: (1) Consolidated Net Income; (2) Consolidated
Non-cash Charges; (3) Consolidated Interest Expense; (4) Consolidated Income Tax
Expense; (5) restructuring expenses and charges; (6) any expenses or charges
related to any equity offering, Investment, recapitalization or incurrence of
Indebtedness not prohibited under this Agreement (whether or not successful) or
related to the issuance of the Existing Notes or the Transactions; (7) costs or
accruals or reserves incurred in connection with acquisitions after the
Effective Date; and (8) any costs or expenses incurred by the Borrower or any
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement, any stock subscription
or shareholder agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of the Borrower or net cash
proceeds of an issuance of Equity Interests of the Borrower (other than
Disqualified Equity Interests).

Consolidated EBITDA shall be calculated after giving effect on a pro forma basis
for the applicable Measurement Period to any asset sales or other dispositions
or acquisitions, investments, mergers, consolidations and discontinued
operations (as determined in accordance with GAAP) by such Person and its
Subsidiaries (1) that have occurred during such Measurement Period or at any
time subsequent to the last day of such Measurement Period and on or prior to
the date of the transaction in respect of which Consolidated EBITDA is being
determined and (2) that the Borrower determines in good faith are outside the
ordinary course of business, in each case as if such asset sale or other
disposition or acquisition, investment, merger, consolidation or disposed
operation occurred on the first day of such Measurement Period. For purposes of
this definition, pro forma calculations shall be made in accordance with Article
11 of Regulation S-X under the Securities Act; provided that such pro forma
calculations may include operating expense reductions for such period resulting
from the transaction which is being given pro forma effect that are reasonably
identifiable and factually supportable and have been realized or for which the
steps necessary for realization have been taken or have been identified and are
reasonably expected to be taken within one year following any such transaction
(which operating expense reductions are reasonably expected to be sustainable);
provided, further, that the Borrower shall not be required to give pro forma
effect to any transaction that it does not in good faith deem material. Such pro
forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower.

“Consolidated Income Tax Expense” means, with respect to any Person for any
period, the provision for federal, state, local and foreign income taxes of such
Person and its Subsidiaries for such period as determined on a consolidated
basis in accordance with GAAP paid or accrued during such period, including any
penalties and interest related to such taxes or arising from any tax
examinations, to the extent the same were deducted in computing Consolidated Net
Income.

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the total net interest expense of such Person and
its Subsidiaries for such period as determined on a consolidated basis in
accordance with GAAP to the extent deducted in calculating Consolidated Net
Income, of such Person and its Subsidiaries, including, without limitation:
(1) any amortization of debt discount; (2) the net cost under any Swap Contract
in respect of interest rate protection (including any amortization of
discounts); (3) the interest portion of any deferred payment obligation; (4) all
commissions, discounts and other fees and charges owed with respect to letters
of credit, bankers’ acceptances, financing activities or similar activities;
(5) all accrued interest; (6) the interest component of Capital Lease
obligations paid, accrued and/or scheduled to be paid or accrued by such Person
and its Subsidiaries during such period determined on a consolidated basis in
accordance with GAAP; (7) all capitalized interest of such Person and its
Subsidiaries for such period; and (8) the

 

6



--------------------------------------------------------------------------------

amount of any interest expense attributable to minority equity interests of
third parties in any non-wholly owned Subsidiary.

“Consolidated Net Income” means, with respect to any Person, for any period, the
consolidated net income (or loss) of such Person and its Subsidiaries for such
period as determined in accordance with GAAP, adjusted, to the extent included
in calculating such net income, by excluding, without duplication: (1) all
extraordinary gains or losses (net of fees and expense relating to the
transaction giving rise thereto), income, expenses or charges; (2) the portion
of net income of such Person and its Subsidiaries allocable to minority interest
in unconsolidated Persons (provided, however, that net income of any such
unconsolidated Person or Subsidiary shall be included to the extent that cash
dividends or distributions have actually been received by such Person); (3)
gains or losses in respect of any asset sales outside of the ordinary course of
business by such Person or one of its Subsidiaries (net of fees and expenses
relating to the transaction giving rise thereto), on an after-tax basis; (4) the
net income (loss) from any disposed or discontinued operations or any net gains
or losses on disposed or discontinued operations, on an after-tax basis; (5) any
gain or loss realized as a result of the cumulative effect of a change in
accounting principles; (6) any net after-tax gains or losses attributable to the
early extinguishment or conversion of indebtedness, derivative instruments or
other long-term liabilities; (7) non-cash gains, losses, income and expenses
resulting from the application of fair value accounting to certain derivative
instruments as required by Accounting Standards Codification Topic 815 or any
related subsequent Accounting Standards Codification Topics; and (8) gains or
losses resulting from currency fluctuations.

In addition, to the extent not already included in Consolidated Net Income of
such Person and its Subsidiaries, notwithstanding anything to the contrary in
the foregoing, Consolidated Net Income shall include the amount of proceeds
received from business interruption insurance and reimbursements of any expenses
or charges that are covered by indemnification or other reimbursement provisions
in connection with any Investment or sale, conveyance, transfer or disposition
of assets not prohibited under this Agreement.

“Consolidated Non-cash Charges” means, with respect to any Person for any
period, the aggregate depreciation, amortization (including amortization of
goodwill, other intangibles, deferred financing fees, debt issuance costs,
commissions, fees and expenses), impairment charges or asset write-off or
write-downs, non-cash compensation expense incurred in connection with the
issuance of Equity Interests to any director, officer, employee or consultant of
such Person or any Subsidiary, and other non-cash expenses of such Person and
its Subsidiaries reducing Consolidated Net Income of such Person and its
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP (excluding any such charges constituting an extraordinary item or loss
and excluding any such charges constituting an extraordinary item or loss or any
charge which requires an accrual of or a reserve for cash charges for any future
period); provided that Consolidated Non-cash Charges shall not include the
amortization of content library.

“Consolidated Subsidiaries” means, as of any date of determination and with
respect to any Person, those Subsidiaries of that Person whose financial data
is, in accordance with GAAP, reflected in that Person’s consolidated financial
statements.

“Content” means rights to audio/visual content, and any rights in assets related
to the acquisition, development, production or licensing of such content, and
the products and proceeds thereof.

“Content Acquisition Transaction” means any purchase (which includes the
development, production, licensing of Content or other arrangement for the
acquisition of Content, including through the acquisition of one or more
entities whose primary assets are Content) of any Content by the Borrower or any
Subsidiary.

 

7



--------------------------------------------------------------------------------

“Content Disposition Transaction” means any disposition (which includes the
sale, licensing, exploitation, distribution or other arrangement for the
disposition) of any Content or any rights or assets related thereto, including
any transaction (including a borrowing) for purposes of monetizing receivables
or other rights to payment arising from any such disposition.

“Content Project Subsidiary” means a Subsidiary formed for the purpose of
purchasing (which includes the development, production or licensing of Content
or other arrangement for the acquisition of Content, including through the
acquisition of one or more entities whose primary assets are Content) or
disposing (which includes the sale, licensing, exploitation, distribution or
other arrangement for the disposition) of Content, provided that the assets of
such Subsidiary are limited to (A) Content with respect to Related Projects,
(B) assets and rights arising from any disposition (which includes the sale,
licensing, exploitation, distribution or other arrangement for the disposition)
of any such Content, (C) cash and cash equivalents, (D) equity of a Subsidiary
that is a Content Project Subsidiary with respect to a Related Project, and
(E) other assets and rights related to or reasonably necessary or useful for the
purpose of engaging in any such acquisition or disposition of such Content.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlled” has the meaning correlative thereto.

“Convertible Notes” means debt securities that are convertible solely into, or
exchangeable solely for, Equity Interests and/or cash.

“Credit Parties” has the meaning set forth in Section 9.12(a).

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to such funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied or (ii) pay to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, (b) has notified the Borrower or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
good faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had

 

8



--------------------------------------------------------------------------------

appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (e) has become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.17(b)) upon delivery of
written notice of such determination to the Borrower and each Lender.

“Disqualified Equity Interests” means, with respect to any Person, Equity
Interests of such Person that by their terms (or by terms of any security into
which it is convertible or for which it is exchangeable) or upon the happening
of any event, the passage of time or otherwise are:

(1)    required to be redeemed or redeemable at the option of the holder in
whole or in part prior to the Maturity Date for consideration other than
Qualified Equity Interests; or

(2)    convertible at the option of the holder into Disqualified Equity
Interests or exchangeable for Indebtedness;

provided, in each case, that (x) only the portion of such Equity Interests which
is required to be redeemed, is so convertible or exchangeable or is so
redeemable at the option of the holder thereof before such date will be deemed
to be Disqualified Equity Interests, (y) Equity Interests will not constitute
Disqualified Equity Interests solely because of provisions giving holders
thereof the right to require repurchase or redemption upon a “change of control”
or “asset sale” occurring prior to the Maturity Date, and (z) Equity Interests
issued to any plan for the benefit of employees of such Person or its
subsidiaries or by any plan to such employees will not constitute Disqualified
Equity Interests solely because it may be required to be repurchased by such
Person or its subsidiaries in order to satisfy applicable statutory or
regulatory obligations.

“Disqualified Institution” means (a) any Person that has been identified in
writing to the Administrative Agent prior to the Effective Date as a
“Disqualified Institution”, (b) any Person that is a competitor or potential
competitor of the Borrower or any of its Subsidiaries or any Affiliate of such
competitor or potential competitor (in each case as determined in good faith by
the Borrower) that has been identified in writing to the Administrative Agent
from time to time as a “Disqualified Institution” by the Borrower, other than
any such Person that is a bona fide debt fund and (c) any Person (including an
Affiliate or Approved Fund of a Lender) whose primary activity is the trading or
acquisition of distressed debt; provided that (i) any Person that becomes a
“Disqualified Institution” after the applicable Trade Date with respect to an
assignment or participation shall not retroactively be deemed a “Disqualified
Institution” for purposes of such assignment or participation or any previously
acquired assignment or participation (but such Person shall not be able to
increase its Commitments or participations hereunder), (ii) such assignment or
participation and, in the case of an assignment, the execution by the Borrower
of an Assignment and Assumption with respect to such assignee, will not by
itself result in such assignee no longer being considered a “Disqualified
Institution”; provided, however, that, in each case, the term “Disqualified
Institution” shall not include any person that has been identified in writing to
the Administrative Agent from time to time by the Borrower as no longer
constituting a “Disqualified

 

9



--------------------------------------------------------------------------------

Institution” and (iii) clause (c) above shall not apply at any time that a
Specified Event of Default has occurred and is continuing.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Restricted Subsidiary” means, with respect to any Person, any
Subsidiary of such Person that is organized or existing under the laws of the
United States, any state thereof or the District of Columbia, other than any
such Subsidiary that is owned (directly or indirectly) by a Foreign Subsidiary
of such Person.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Engagement Letter” means that certain Engagement Letter, dated as of June 30,
2017, by and between the Borrower and MSSF.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
generation, use, handling, transportation, storage, treatment, disposal,
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation, reclamation or
remediation, fines, penalties or indemnities), of the Borrower or any Subsidiary
directly or indirectly resulting from or based upon (a) any Environmental Law,
including compliance or noncompliance therewith, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the presence, release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means all Capital Stock and all warrants or options with
respect to, or other rights to purchase, Capital Stock, but excluding
Indebtedness convertible into or exchangeable for equity.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

 

10



--------------------------------------------------------------------------------

“ERISA Affiliate” means any person that for purposes of Title I or Title IV of
ERISA or Section 412 of the Code would be deemed at any relevant time to be a
single employer or otherwise aggregated with the Borrower or a Subsidiary under
Section 414(b), (c), (m) or (o) of the Code or Section 4001 of ERISA.

“ERISA Event” means any one or more of the following: (a) any reportable event,
as defined in Section 4043 of ERISA, with respect to a Plan, as to which the
PBGC has not waived under subsection 22, 23, 25, 26, 27, 28, 29, 30, 31, 32, 34
or 35 of PBGC Regulation Section 4043 the requirement of Section 4043(a) of
ERISA that it be notified of such event; (b) the termination of any Plan under
Section 4041(c) of ERISA; (c) the institution of proceedings by the PBGC under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (d) the failure to make a required contribution to any
Plan that would result in the imposition of a lien or other encumbrance or the
provision of security under Section 430 of the Code or Section 303 or 4068 of
ERISA, or the arising of such a lien or encumbrance; (e) the failure to satisfy
the minimum funding standard under Section 412 of the Code or Section 302 of
ERISA, whether or not waived; or a determination that any Plan is, or is
expected to be, considered an at-risk plan within the meaning of Section 430 of
the Code or Section 303 of ERISA; (f) engaging in a non-exempt prohibited
transaction within the meaning of Section 4975 of the Code or Section 406 of
ERISA with respect to a Plan; (g) the complete or partial withdrawal of any
Borrower, Subsidiary or any ERISA Affiliate from a Multiemployer Plan which
results in the imposition of Withdrawal Liability or the insolvency under Title
IV of ERISA of any Multiemployer Plan or (h) a determination that any
Multiemployer Plan is in endangered or critical status under Section 432 of the
Code or Section 305 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning set forth in Section 7.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Recipient is organized or in which its principal office is located, or, in the
case of any Lender, its applicable lending office is located or (ii) that
otherwise are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Revolving Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Revolving Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.16) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.14(b), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.14(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Executive Order” has the meaning set forth in Section 3.15(a).

 

11



--------------------------------------------------------------------------------

“Existing Notes” means the Borrower’s 5.375% Senior Notes due 2021, 5.50% Senior
Notes due 2022, 5.750% Senior Notes due 2024, 5.875% Senior Notes due 2025,
4.375% Senior Notes due 2026 and2026, 3.625% Senior Notes due 2027.2027, 4.875%
Senior Notes due 2028, 5.875% Senior Notes due 2028, 4.625% Senior Notes due
2029 and 6.375% Notes due 2029.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code or any published intergovernmental
agreement and any fiscal or regulatory legislation, rules or official practices
adopted pursuant to any published intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code.

“FCPA” means the Foreign Corrupt Practices Act of 1977, (15 U.S.C. §§ 78dd-1, et
seq.) as amended.

“Federal Funds Effective Rate” means for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day or, if no such rate is so published on any day that is a
Business Day, the average of the quotations for the day of such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it; provided that if the relevant screen rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Financial Officer” means any of the chief financial officer, principal
accounting officer, vice president of finance or corporate controller or most
senior financial officer of the Borrower.

“Foreign Lender” means any Lender whose interest in any Obligation is treated
for U.S. federal income tax purposes as owned by a Person that is not a U.S.
Person.

“Foreign Subsidiary” means with respect to any Person, any subsidiary of such
Person other than one that is organized or existing under the laws of the United
States, any state thereof or the District of Columbia.

“GAAP” means generally accepted accounting principles in the United States set
forth in the statements and pronouncements of the Financial Accounting Standards
Board or in such other statements by such other entity as have been approved by
a significant segment of the accounting profession of the United States, which
are in effect as of the date of determination; provided that, except as
otherwise specifically provided, all calculations made for purposes of
determining compliance with the terms of the provisions of this Agreement
(including, for avoidance of doubt, for purposes of determining whether a lease
obligation of any Person constitutes a Capital Lease) shall utilize GAAP as in
effect on the Effective Date.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person;
provided that the term “Guarantee” shall not include

 

12



--------------------------------------------------------------------------------

endorsements for collection or deposit in the ordinary course of business. For
the avoidance of doubt, an agreement or arrangement or series of related
agreements or arrangements providing for or in connection with the purchase of
assets, securities, services or rights (including, without limitation, a Content
Acquisition Transaction) that is entered into in connection with the business of
the Borrower or any Subsidiary (including any consent or acknowledgement of
assignment, including any assignment of payment obligations and related
obligations, and related waivers) shall not constitute a Guarantee, provided
payment obligations provided for under such agreements or arrangements are
limited to payments for assets, securities, services and rights (including
Content) and other ancillary payment obligations customary in such transactions.
The term “Guarantee” used as a verb has a corresponding meaning.

“Guarantor” means any Subsidiary of the Borrower that has delivered a Guaranty
or a joinder agreement to a Guaranty in accordance with the provisions of this
Agreement.

“Guaranty” means a guaranty agreement in substantially the form of Exhibit E
hereto.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Increased Amount Date” has the meaning set forth in Section 2.18(a).

“Indebtedness” of any specified Person means any obligation for borrowed money.

For the avoidance of doubt, Indebtedness with respect to any Person only
includes indebtedness for the repayment of money provided to such Person, and
does not include any other kind of indebtedness or obligation notwithstanding
that such other indebtedness or obligation may be evidenced by a note, bond,
debenture or other similar instrument, may be in the nature of a financing
transaction, or may be an obligation that under GAAP is classified as “debt” or
another type of liability, whether required to be reflected on the balance sheet
of such Person or otherwise. For the further avoidance of doubt, the inclusion
of specific obligations under Section 6.01(b) shall not create any implication
that any such obligations constitute Indebtedness.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Information” has the meaning set forth in Section 9.12(a).

“Initial Lien” has the meaning set forth in Section 6.02(a).

“Interest Election Request” has the meaning set forth in Section 2.05(b).

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of

 

13



--------------------------------------------------------------------------------

such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, twelve months or less than one month)
thereafter, as the Borrower may elect; provided that if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Investment” by any Person means any direct or indirect loan, advance (or other
extension of credit) or capital contribution to (by means of any transfer of
cash or other property or assets to another Person or any other payments for
property or services for the account or use of another Person) another Person,
including, without limitation, the following: (1) the purchase or acquisition of
any Capital Stock or other evidence of beneficial ownership in another Person;
and (2) the purchase, acquisition or Guarantee of the Indebtedness or other
liability of another Person.

“IRS” means the United States Internal Revenue Service.

“Joinder Agreement” means a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent.

“Joint Venture” means, with respect to any Person, any partnership, corporation
or other entity in which up to and including 50% of the Equity Interests is
owned, directly or indirectly, by such Person and/or one or more of its
subsidiaries.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

“LIBO Rate” means, for any Interest Rate Determination Date with respect to an
Interest Period (or, solely for purposes of clause (iii) in the defined term
“Alternate Base Rate,” for purposes of determining the Alternate Base Rate as of
any date) for a Eurodollar Borrowing, the rate per annum determined by the
Administrative Agent on the basis of the rate for deposits in dollars for a
period equal to such Interest Period commencing on the first day of such
Interest Period as administered by the ICE Benchmark Administration (“LIBOR ”)
(or any other Person that takes over the administration of such rate for the
relevant currency) appearing on Reuters Screen LIBOR01 page (or any successor
page) as of approximately 11:00 a.m., London, England time, on such Interest
Rate Determination Date; provided that, in the event such rate does not appear
on such page or service or if such page or service shall cease to be available,
the LIBO Rate shall be determined by the Administrative Agent by reference to
such other comparable publicly available service for displaying LIBO rates as
may be selected by the Administrative Agent, or, in the absence of such
availability, the arithmetic mean of the rates (rounded upward to the nearest
1/100th of 1%) as supplied to Administrative Agent at its request and quoted by
the reference banks appointed by the Administrative Agent in consultation with
the Borrower to leading

 

14



--------------------------------------------------------------------------------

banks who consent to such appointment in the London interbank market for
deposits in dollars of a duration equal to the duration of such Interest Period,
on such Interest Rate Determination Date.

“LIBOR Discontinuance Event” means any of the following:

(a)    an interest rate is not ascertainable pursuant to the provisions of the
definition of “LIBO Rate” and the inability to ascertain such rate is unlikely
to be temporary;

(b)    the regulatory supervisor for the administrator of the LIBOR Screen Rate,
the central bank for the currency of LIBOR, an insolvency official with
jurisdiction over the administrator for LIBOR, a resolution authority with
jurisdiction over the administrator for LIBOR or a court or an entity with
similar insolvency or resolution authority over the administrator for LIBOR, has
made a public statement, or published information, stating that the
administrator of LIBOR has ceased or will cease to provide LIBOR permanently or
indefinitely on a specific date, provided that, at that time, there is no
successor administrator that will continue to provide LIBOR; or

(c)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent or the administrator of the
LIBOR Screen Rate has made a public statement identifying a specific date after
which LIBOR or the LIBOR Screen Rate shall no longer be made available, or used
for determining the interest rate of loans; provided that, at that time, there
is no successor administrator that will continue to provide LIBOR (the date of
determination that such circumstance has occurred in the case of the foregoing
clauses (a) and (c) or such specific date in the case of the foregoing clause
(b), the “Scheduled Unavailability Date”).

“LIBOR Discontinuance Event Time” means, with respect to any LIBOR
Discontinuance Event, (i)  in the case of an event under clause (a) of such
definition, the Business Day immediately following the date of determination
that such interest rate is not ascertainable and such result is unlikely to be
temporary and (ii) for purposes of an event under clause (b) or (c) of such
definition, on the date on which LIBOR ceases to be provided by the
administrator of LIBOR or is not permitted to be used (or if such statement or
information is of a prospective cessation or prohibition, the 90th day prior to
the date of such cessation or prohibition (or if such prospective cessation or
prohibition is fewer than 90 days later, the date of such statement or
announcement).

“LIBOR Replacement Date” means, in respect of any Eurodollar Borrowing, upon the
occurrence of a LIBOR Discontinuance Event, the next interest reset date after
the relevant amendment in connection therewith becomes effective (unless an
alternative date is specified) and all subsequent interest reset dates for which
the LIBO Rate would have had to be determined.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page used to
determine LIBOR as provided in the definition of “LIBO Rate”.

“Lien” means any lien, security interest, mortgage, charge or similar
encumbrance; provided, however, that in no event shall an operating lease or a
nonexclusive license be deemed to constitute a Lien.

“Loan Documents” means this Agreement (including any amendment hereto or waiver
hereunder), the Notes (if any), any Joinder Agreement, any Guaranty, any
instrument of joinder to any Guaranty delivered pursuant to the terms hereof and
any other agreement, instrument or document executed after the date hereof and
designated by its terms as a Loan Document.

 

15



--------------------------------------------------------------------------------

“Loan Parties” means the Borrower, the Guarantors and any other Subsidiaries
that are party to any Collateral Documents.

“Loans” means the Revolving Loans.

“Local Time” means New York City time.

“Material Adverse Effect” means a material adverse effect on (a) the business,
property, or financial condition or long-term results of operations of the
Borrower and the Subsidiaries, taken as a whole, (b) the ability of the Borrower
or any other Loan Party to perform its payment obligations under any Loan
Document to which it is a party and (c) the rights of or remedies available to
the Agents and the Lenders under the terms of this Agreement or any Guaranty.

“Material Indebtedness” means Indebtedness (other than any Indebtedness under
the Loan Documents and other than Indebtedness among the Borrower and its
Subsidiaries) of any one or more of the Borrower and its Significant
Subsidiaries in a principal amount exceeding $250,000,000.

“Maturity Date” means July 27, 2022.March 29, 2024.

“Maximum Rate” has the meaning set forth in Section 9.13.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower for which financial statements
have been filed with the SEC.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“MSSF” means Morgan Stanley Senior Funding, Inc.

“Multiemployer Plan” means any multiemployer plan as defined in
Section 4001(a)(3) of ERISA, which is contributed to by (or to which there is or
could be an obligation to contribute of) the Borrower or a Subsidiary or an
ERISA Affiliate, and each such plan for the five- year period immediately
following the latest date on which the Borrower, or a Subsidiary or an ERISA
Affiliate contributed to or had an obligation to contribute to such plan.

“New Commitments” has the meaning set forth in Section 2.18(a).

“New Lender” has the meaning set forth in Section 2.18(a).

“New Loan” has the meaning set forth in Section 2.18(b).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 9.02 and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Public Information” means information that has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.

 

16



--------------------------------------------------------------------------------

“Non-U.S. Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by the Borrower or one or
more Subsidiaries primarily for the benefit of employees of the Borrower or such
Subsidiaries residing outside the United States, which plan, fund or other
similar program provides, or results in, retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

“Note” has the meaning set forth in Section 2.07(d).

“Obligations” means all amounts owing by any Loan Party to the Administrative
Agent or any Lender pursuant to the terms of this Agreement or any other Loan
Document (including all interest which accrues after the commencement of any
case or proceeding in bankruptcy after the insolvency of, or for the
reorganization of the Borrower or any of its Subsidiaries, whether or not
allowed in such case or proceeding).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
For the avoidance of doubt, Taxes described in clause (a) of the definition of
“Excluded Taxes” constitute Other Connection Taxes.

“Other Taxes” means any and all present or future stamp, court or documentary
taxes or any other excise, property, intangible, recording, filing or similar
Taxes which arise from any payment made under, from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, this Agreement and the
other Loan Documents; excluding, however, such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than such taxes imposed with
respect to an assignment that occurs as a result of the Borrower’s request
pursuant to Section 2.16(b)).

“Participant” has the meaning set forth in Section 9.04(c)(i).

“Participant Register” has the meaning set forth in Section 9.04(c)(iii).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Plan” means any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA, other than a Multiemployer Plan, that is subject to Title
IV of ERISA, Section 412 of the Code or Section 302 of ERISA and is maintained
in whole or in part by the Borrower, any Subsidiary or any ERISA Affiliate or
with respect to which any of the Borrower, any Subsidiary or any ERISA Affiliate
has actual or contingent liability.

“Permitted Liens” means:

(1)    Liens on any assets, created solely to secure obligations incurred to
finance the refurbishment, improvement or construction (which term includes, for
avoidance of doubt, development, creation and production) of such asset, which
obligations are incurred no later than

 

17



--------------------------------------------------------------------------------

12 months after completion of such refurbishment, improvement or construction,
and all renewals, extensions, refinancings, replacements or refundings of such
obligations;

(2)    (a) Liens given to secure the payment of the purchase price or other
acquisition, installation or construction (which term includes, for avoidance of
doubt, development, creation and production) costs incurred in connection with
the acquisition (including acquisition through merger or consolidation) of any
Principal Property, including Capital Lease transactions in connection with any
such acquisition and including any purchase money Liens, and (b) Liens existing
on any Principal Property at the time of acquisition (including acquisition
through merger or consolidation) thereof or at the time of acquisition by the
Borrower or any Domestic Restricted Subsidiary of any Person then owning such
property whether or not such existing Liens were given to secure the payment of
the purchase price of the property to which they attach; provided that with
respect to clause (a), the Liens shall be given within 12 months after such
acquisition and shall attach solely to the Principal Property acquired or
purchased and any improvements then or thereafter placed thereon and any
proceeds thereof, accessions thereto and insurance proceeds thereof;

(3)    Liens in favor of the Borrower or a Domestic Restricted Subsidiary;

(4)    Liens on any Principal Property in favor of the United States of America
or any State thereof or any political subdivision thereof to secure progress or
other payments or to secure Indebtedness incurred for the purpose of financing
the cost of acquiring, constructing or improving such Principal Property;

(5)    Liens imposed by law, such as carriers’, warehousemen’s and mechanic’s
Liens and other similar Liens arising in the ordinary course of business, Liens
in connection with legal proceedings and Liens arising solely by virtue of any
statutory, common law or contractual provision relating to banker’s Liens,
rights of set-off or similar rights and remedies as to securities accounts,
deposit accounts or other funds maintained with a creditor depository
institution;

(6)    Liens for taxes, assessments or other governmental charges not yet
overdue for a period of more than 30 days or subject to penalties for
non-payment or which are being contested in good faith by appropriate
proceedings;

(7)    Liens to secure the performance of bids, trade or commercial contracts,
government contracts, purchase, construction, sales and servicing contracts
(including utility contracts), leases, statutory obligations, surety, stay,
customs and appeal bonds, performance bonds and other obligations of a like
nature, in each case in the ordinary course of business, deposits as security
for contested taxes, import or customs duties, liabilities to insurance carriers
or for the payment of rent, and Liens to secure letters of credit, Guarantees,
bonds or other sureties given in connection with the foregoing obligations or in
connection with workers’ compensation, unemployment insurance or other types of
social security or similar laws and regulations;

(8)    licenses and sublicenses of intellectual property of the Borrower and its
Domestic Restricted Subsidiaries and leases and subleases of property granted to
others not in any way interfering in any material respect with the business of
the Borrower and its Subsidiaries;

(9)    Liens upon specific items of inventory or other goods, documents of title
and proceeds of any Person securing such Person’s obligation in respect of
letters of credit or

 

18



--------------------------------------------------------------------------------

banker’s acceptances issued or created in the ordinary course of business for
the account of such Person to facilitate the purchase, shipment, or storage of
such inventory or other goods;

(10)    Liens on stock, partnership or other equity interests in any Joint
Venture of the Borrower or any of its Domestic Restricted Subsidiaries or in any
Domestic Restricted Subsidiary that owns an equity interest in a Joint Venture
to secure Indebtedness contributed or advanced solely to that Joint Venture;
provided that, in each case, the Indebtedness secured by such Lien is not
secured by a Lien on any other property of the Borrower or any Domestic
Restricted Subsidiary;

(11)    Liens and deposits securing netting services, business credit card
programs, overdraft protection and other treasury, depository and cash
management services or incurred in connection with any automated clearing-house
transfers of funds or other fund transfer or payment processing services;

(12)    Liens on, and consisting of, deposits made by the Borrower to discharge
or defease the Existing Notes, this Agreement or any other Indebtedness;

(13)    Liens on insurance policies and the proceeds thereof incurred in
connection with the financing of insurance premiums;

(14)    easements, rights of way, covenants, restrictions, minor encroachments,
protrusions, municipal and zoning and building ordinances and similar charges,
encumbrances, title defects or other irregularities, governmental restrictions
on the use of property or conduct of business, and other similar charges and
encumbrances and Liens in favor of governmental authorities and public
utilities, that do not materially interfere with the ordinary course of business
of the Borrower and its Subsidiaries, taken as a whole;

(15)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods and Liens deemed to exist in connection with Investments in repurchase
agreements;

(16)    Liens on (a) assets of a Content Project Subsidiary in connection with
(x) Content Acquisition Transactions by such Subsidiary and other Content
Acquisition Transactions with respect to Related Projects by one or more Content
Project Subsidiaries, and (y) Content Disposition Transactions by such
Subsidiary or other Content Disposition Transactions with respect to Related
Projects by one or more Content Project Subsidiaries, and (b) assets of the
Borrower in connection with such transactions, provided, in the case of the
Borrower only, such Liens attach solely to the Content acquired in such
transaction, the rights arising as a result of the disposition of such Content
or rights therein (including receivables and other rights to payment arising
from such transaction), other assets related to such Content or such rights and,
in each case, the products and proceeds thereof; or

(17)    any extension, renewal, substitution or replacement (or successive
extensions, renewals, substitutions or replacements), in whole or in part, of
any Lien referred to in clauses (1) through (16) above, inclusive.

For the avoidance of doubt, the inclusion of specific Liens in this definition
of “Permitted Liens” shall not create any implication that the obligations
secured by such Liens constitute Indebtedness.

 

19



--------------------------------------------------------------------------------

“Person” means any individual, corporation, partnership, joint venture,
association, limited liability company, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

“Plan” means any “employee benefit plan” as defined in Section 3 of ERISA (other
than a Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA maintained or contributed to by
the Borrower, a Subsidiary or any ERISA Affiliate or to which the Borrower, a
Subsidiary or an ERISA Affiliate has or could have an obligation to contribute,
and each such plan subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA for the five-year period immediately
following the latest date on which the Borrower, a Subsidiary or an ERISA
Affiliate maintained, contributed to or had an obligation to contribute to (or
is deemed under Section 4069 of ERISA to have maintained or contributed to or to
have had an obligation to contribute to, or otherwise to have liability with
respect to) such plan.

“Platform” has the meaning set forth in Section 9.01(d).

“Prime Rate” means the rate of interest published by the Wall Street Journal,
from time to time, as the prime rate. The Prime Rate is a reference rate and
does not necessarily represent the lowest or best rate actually charged to any
customer. The Administrative Agent or any other Lender may make commercial loans
or other loans at rates of interest at, above or below the Prime Rate.

“Principal Office” for the Administrative Agent, means the office of the
Administrative Agent as set forth in Section 9.01(a), or such other office or
office of a third party or sub-agent, as appropriate, as the Administrative
Agent may from time to time designate to Borrower and each Lender upon two
Business Days’ written notice.

“Principal Property” means, with respect to any Person, all of such Person’s
interests in any kind of property or asset (including the capital stock in and
other securities of any other Person), except such as the Board of Directors by
resolution determines in good faith (taking into account, among other things,
the materiality of such property to the business, financial condition and
earnings of the Borrower and its Consolidated Subsidiaries taken as a whole) not
to be material to the business of the Borrower and its Consolidated
Subsidiaries, taken as a whole.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lenders” means Lenders that do not wish to receive material Non-Public
Information with respect to the Borrower, the Subsidiaries or its or their
securities.

“Qualified Equity Interests” means Equity Interests other than Disqualified
Equity Interests.

“Ratings Decline Period” means, with respect to any Change of Control, the
period that (1) begins on the earlier of (a) the date of the first public
announcement of the occurrence of such Change of Control or of the intention by
the Borrower or a stockholder of the Borrower, as applicable, to effect such
Change of Control or (b) the occurrence of such Change of Control and (2) ends
on the 60th calendar day following consummation of such Change of Control;
provided, however, that such period shall be extended for so long as the
corporate family rating of the Borrower, as noted by the applicable rating
agency, is under publicly announced consideration for downgrade by the
applicable rating agency.

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

 

20



--------------------------------------------------------------------------------

“Register” has the meaning set forth in Section 9.04(b)(iv).

“Rejection Notice” has the meaning set forth in Section 2.06(d).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Related Projects” means (i) a specified project or a series of projects (e.g.,
a television series and subsequent seasons of such series), (ii) a project and
any derivative works related to such project, and (iii) a group of projects
pursuant to a commercial agreement or other arrangement (including a
development, production or licensing agreement or arrangement) that provides for
or includes such group of projects (e.g., a “slate”).

“Relevant Governmental Sponsor” means any central bank, reserve bank, monetary
authority or similar institution (including any committee or working group
sponsored thereby) which shall have selected, endorsed or recommended a
replacement rate, including relevant additional spreads or other adjustments,
for LIBOR.

“Removal Effective Date” has the meaning set forth in Section 8.07(b).

“Representatives” has the meaning set forth in Section 9.12(a).

“Required Lenders” means, at any time, Lenders having more than 50% of the
aggregate amount of the Revolving Commitments or, if the Revolving Commitments
shall have been terminated, holding more than 50% of the aggregate outstanding
principal amount of the Revolving Loans at such time. The Revolving Commitment
and Loans of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time.

“Responsible Officer” means any of the President, Chief Executive Officer,
Senior Vice President and the most senior financial officer from time to time of
the applicable Loan Party, or any person designated by any such Loan Party in
writing to the Administrative Agent from time to time, acting singly.

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans hereunder expressed as an amount
representing the maximum aggregate amount of such Lender’s Loans hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.06,
(b) increased from time to time pursuant to Section 2.18, or (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment as of the First Amendment Effective Date is set forth on Schedule
2.01. The initial aggregate amount of the Lenders’ Revolving Commitments as of
the First Amendment Effective Date is $500,000,000.750,000,000.

“Revolving Loans” means the revolving loans made by the Lenders to the Borrower
pursuant to this Agreement.

“S&P” means S&P Global Ratings (a division of S&P Global Inc.) or any successor
to the rating agency business thereof.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the

 

21



--------------------------------------------------------------------------------

United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom.

“Sanctioned Entity” means, at any time, (a) a country, region or territory which
is the subject or target of comprehensive Sanctions (including, without
limitation, as of the date of this Agreement, Cuba, Iran, North Korea, Sudan,
Syria and the Crimea Region of the Ukraine), (b) an agency of the government of
a country, (c) an organization directly or indirectly controlled by a country or
its government or (d) a person or entity organized in, resident in or determined
to be resident in a country or territory, that is subject to or target of
comprehensive Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, by the U.S. Department of
State or by the United Nations Security Council, the European Union, any
European Union member state or Her Majesty’s Treasury of the United Kingdom,
(b) any Person operating an establishment, organized or resident in a country,
region or territory which is the subject or target of comprehensive Sanctions,
or (c) any Person owned 50% or more or controlled by any such Person or Persons
described in the foregoing clauses (a) and (b).

“SEC” means the U.S. Securities and Exchange Commission, from time to time
constituted, created under the Exchange Act.

“Securities Act” means the Securities Act of 1933, as amended.

“Significant Subsidiary” means any Subsidiary that is a “significant subsidiary”
of the Borrower as defined under clauses (1) or (2) of Rule 1-02(w) of
Regulation S-X under the Exchange Act.

“Solvent” means, with respect to the Borrower and its Subsidiaries on a
particular date, that on such date (a) the fair value of the present assets of
the Borrower and its Subsidiaries, taken as a whole, is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
the Borrower and its Subsidiaries, taken as a whole, (b) the present fair
saleable value of the assets of the Borrower and its Subsidiaries, taken as a
whole, is not less than the amount that will be required to pay the probable
liability of the Borrower and its Subsidiaries, taken as a whole, on their debts
as they become absolute and matured, (c) the Borrower and its Subsidiaries,
taken as a whole, do not intend to, and do not believe that they will, incur
debts or liabilities (including current obligations and contingent liabilities)
beyond their ability to pay such debts and liabilities as they mature in the
ordinary course of business and (d) the Borrower and its Subsidiaries, taken as
a whole, are not engaged in business or a transaction, and are not about to
engage in business or a transaction, in relation to which their property would
constitute an unreasonably small capital. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability (irrespective of
whether such contingent liabilities meet the criteria for accrual under
Statement of Financial Accounting Standard No. 5 (ASC 450)).

“Specified Event of Default” means an Event of Default of the type described in
Section 7.01(a) or (b) or, with respect to the Borrower, a Bankruptcy Event.

“Subsidiary” of a Person means a corporation, partnership, limited liability
company or other similar entity a majority of whose Voting Stock is owned by
such Person or a Subsidiary of such Person. Unless otherwise indicated, the term
“Subsidiary” refers to a Subsidiary of the Borrower.

“Subsidiary Debt” has the meaning set forth in Section 6.01(a).

 

22



--------------------------------------------------------------------------------

“Successor Guarantor” has the meaning set forth in Section 6.03.

“Swap Contract” means (1) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including, without
limitation, any fuel price caps and fuel price collar or floor agreements and
similar agreements or arrangements designed to protect against or manage
fluctuations in fuel prices and any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (2) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any master agreement.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Trade Date” has the meaning set forth in Section 9.04(b)(ii)(G).

“Transactions” means the execution, delivery and performance by the Loan Parties
of each Loan Document to which it is a party and the borrowing of Loans.

“Type” means, when used in reference to any Revolving Loan or Borrowing, whether
the rate of interest on such Revolving Loan, or on the Revolving Loans
comprising such Borrowing, is determined by reference to the Adjusted LIBO Rate
or the Alternate Base Rate.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
from time to time.

“U.S.” and “United States” means the United States of America.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“Voting Stock” of a Person means all classes of capital stock or other interests
(including partnership interests) of such Person then outstanding and normally
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

 

23



--------------------------------------------------------------------------------

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02     Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

Section 1.03     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, amendments and restatements, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (f) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time.

Section 1.04     Accounting Terms; GAAP. Except as otherwise expressly provided
herein (including as provided in the proviso in the definition of “GAAP” and as
provided in the definition of “Indebtedness”), all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision shall have been amended to
account for any such change following good faith negotiations between the
Borrower and the Administrative Agent.

Section 1.05     Electronic Execution of Documents. The words “execution,”
“signed,” “signature,” and words of like import in any Loan Document or any
agreement entered into in connection therewith, including any Assignment and
Assumption, or any notice, certificate or other instrument delivered in
connection therewith shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global

 

24



--------------------------------------------------------------------------------

and National Commerce Act, the New York State Electronic Signatures and Records
Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

Section 1.06      Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

Section 1.07     LIBOR Discontinuance.

(a)    If at any time (i)  the Administrative Agent determines in good faith
(which determination shall be conclusive absent manifest error) or (ii) the
Borrower or Required Lenders notify the Administrative Agent in writing (with,
in the case of the Required Lenders, a copy to Borrower) that the Borrower or
Required Lenders (as applicable) have determined that a LIBOR Discontinuance
Event has occurred, then, at or promptly after the LIBOR Discontinuance Event
Time, the Administrative Agent and Borrower shall endeavor to establish an
alternate benchmark rate to replace the LIBO Rate under this Agreement, together
with any spread or adjustment to be applied to such alternate benchmark rate
(1) to account for the effects of transition from LIBOR to such alternate
benchmark rate, (2) with the good faith intent to place the Borrower, the
Administrative Agent and the Lenders in the same economic position with respect
to the subject matter hereof as existed immediately prior to the occurrence of
such LIBOR Discontinuance Event and (3) including any changes necessary to
reflect the available interest periods and timing for determining such alternate
benchmark rate, but, for avoidance of doubt, not any changes in the Borrower
(including its credit rating) or other changes in market or other conditions
other than the transition from LIBOR to such replacement benchmark rate (the
foregoing clauses (1), (2) and (3), the “Applicable Benchmark Adjustments”),
giving due consideration to the then prevailing market convention for
determining such alternate benchmark rate (including the application of such
Applicable Benchmark Adjustments) for loans of this type in the United States at
such time and any recommendations (if any) therefor by a Relevant Governmental
Sponsor, provided that any such alternate benchmark rate and Applicable
Benchmark Adjustments (x) shall be required to be commercially practicable for
the Administrative Agent to administer (as determined by the Administrative
Agent in its sole discretion) and (y) shall in no event include any changes to
the Applicable Rate, except to the extent reasonably necessary to place the
Borrower, the Administrative Agent and the Lenders in substantially the same
economic position with respect to the subject matter hereof as existed
immediately prior to the occurrence of such LIBOR Discontinuance Event (any such
rate, the “Successor LIBOR Rate”). Notwithstanding anything else herein, any
such Successor LIBOR Rate shall provide that in the event that such Successor
LIBOR Rate shall be less than zero, then such Successor LIBOR Rate shall be
deemed to be zero for purposes of this Agreement.

(b)     After such determination that a LIBOR Discontinuance Event has occurred,
promptly following the LIBOR Discontinuance Event Time, the Administrative Agent
and the Borrower shall endeavor to enter into an amendment to this Agreement to
reflect such Successor LIBOR Rate and such Applicable Benchmark Adjustments as
may be reasonably necessary or appropriate, as the Borrower and Administrative
Agent may determine in good faith (which determinations shall be conclusive
absent manifest error), to implement and give effect to the Successor LIBOR Rate
under this Agreement on the LIBOR Replacement Date and, notwithstanding anything
to the contrary in Section 9.02, such amendment shall become effective without
any further action or consent of any other party to this Agreement on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, on or prior to such fifth
Business Day, Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such

 

25



--------------------------------------------------------------------------------

Required Lenders do not accept such amendment; provided, that if a Successor
LIBOR Rate has not been established pursuant to the foregoing provisions of this
paragraph, at the option of the Borrower, the Borrower and the Required Lenders
may select a different Successor LIBOR Rate in accordance with clause (a) above
that is commercially practicable for the Administrative Agent to administer (as
determined by the Administrative Agent in its sole discretion) and, upon not
less than 15 Business Days’ prior written notice to the Administrative Agent,
the Administrative Agent, such Required Lenders and the Borrower shall enter
into an amendment to this Agreement to reflect such Successor LIBOR Rate and
such Applicable Benchmark Adjustments and, notwithstanding anything to the
contrary in Section 9.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement; provided,
further, that if no Successor LIBOR Rate has been determined pursuant to the
foregoing and a Scheduled Unavailability Date (as defined in the definition of
“LIBOR Discontinuance Event”) has occurred, the Administrative Agent will
promptly so notify the Borrower and each Lender and thereafter, until such
Successor LIBOR Rate has been determined pursuant to this paragraph, (i) any
request for Borrowing, the conversion of any Borrowing to, or continuation of
any Borrowing as, a Eurodollar Borrowing shall be ineffective and (ii) any
Eurodollar Borrowings shall be converted to ABR Borrowings at the end of the
Interest Periods applicable to such Eurodollar Borrowings. Notwithstanding
anything else herein, the Successor LIBOR Rate and any Applicable Benchmark
Adjustments shall not apply to Eurodollar Borrowings outstanding at the time of
any amendment entered into pursuant to this Section 1.07(b) until the end of the
Interest Periods applicable to such Borrowing and continuation or conversion of
such Borrowings upon the end of such Interest Periods.

ARTICLE 2

THE CREDITS

Section 2.01     Revolving Commitments. Subject to the terms and conditions set
forth herein, each Lender severally agrees to make Revolving Loans in dollars to
the Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (a) the aggregate outstanding principal
amount of such Lender’s Revolving Loans exceeding such Lender’s Revolving
Commitment or (b) the Aggregate Total Exposure exceeding the total Revolving
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

Section 2.02    Revolving Loans and Borrowings.

(a)    Each Loan shall be made as part of a Borrowing consisting of Revolving
Loans made by the Lenders in accordance with their respective Applicable
Percentages. The failure of any Lender to make any Revolving Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Revolving Commitments of the Lenders are several and no Lender
shall be responsible for any other Lender’s failure to make Revolving Loans as
required.

(b)    Subject to Section 2.11, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Revolving Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Revolving
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Revolving Loan in accordance with the terms of
this Agreement.

(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum. At the time that
each ABR Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum; provided that an ABR Borrowing may be in an aggregate amount
that is equal to

 

26



--------------------------------------------------------------------------------

the entire unused balance of the total Revolving Commitments. Borrowings of more
than one Type may be outstanding at the same time; provided that there shall not
at any time be more than a total of ten Eurodollar Borrowings outstanding.

(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.03     Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone, telecopy or
other electronic transmission (a) in the case of a Eurodollar Borrowing, not
later than 1:00 p.m. Local Time three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, either (i) not later
than 1:00 p.m. (New York City time), one Business Day prior to the date of the
proposed Borrowing, or (ii) not later than 11:00 a.m. (New York City time) on
the date of the proposed Borrowing; provided that the aggregate principal amount
of Revolving Loans requested pursuant to this Section 2.03(b)(ii) on any one day
shall not exceed $25,000,000. Each such telephonic Borrowing Request shall be
confirmed promptly by delivery to the Administrative Agent of a written
Borrowing Request in substantially the form of Exhibit B attached hereto and
signed by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

(i)    the aggregate amount of the requested Borrowing;

(ii)    the date of such Borrowing, which shall be a Business Day;

(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v)    the location and number of the account or accounts to which funds are to
be disbursed, which shall comply with the requirements of Section 2.04.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Revolving Loan to be made as part of the requested
Borrowing. Except as otherwise provided herein, a Borrowing Request for a
Eurodollar Borrowing shall be irrevocable on and after the related Interest Rate
Determination Date, and the Borrower shall be bound to make a borrowing in
accordance therewith. As soon as practicable after 10:00 a.m., New York City
time, on each Interest Rate Determination Date, the Administrative Agent shall
determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the Eurodollar Borrowing for which an interest rate is then being determined for
the applicable Interest Period and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to Borrower and each Lender.

Section 2.04     Funding of Borrowings.

(a) Each Lender shall make each Revolving Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 1:00
p.m. Local Time to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the

 

27



--------------------------------------------------------------------------------

Lenders. The Administrative Agent will make such Revolving Loans available to
the Borrower by promptly crediting the amounts so received, in like funds, to an
account or accounts designated by the Borrower in the applicable Borrowing
Request.

(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s Applicable Percentage of
such Borrowing, the Administrative Agent may assume that such Lender has made
such Applicable Percentage available on such date in accordance with paragraph
(a) of this Section and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its Applicable Percentage of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Revolving Loan included in such Borrowing.

Section 2.05     Interest Elections.

(a)    Each Borrowing of Revolving Loans initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
Subject to the limitation set forth in Section 2.02(c), the Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated among the Lenders holding the
Revolving Loans comprising such Borrowing in accordance with their respective
Applicable Percentages, and the Revolving Loans comprising each such portion
shall be considered a separate Borrowing.

(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election (excluding any reference to
Section 2.03(b)(ii)). Each such telephonic request shall be irrevocable and
shall be confirmed promptly by hand delivery, telecopy or other electronic
transmission to the Administrative Agent of a written request (an “Interest
Election Request”) in substantially the form of Exhibit C attached hereto and
signed by the Borrower.

(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

28



--------------------------------------------------------------------------------

(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing. Except as otherwise provided
herein, an Interest Election Request for conversion to, or continuation of, any
Eurodollar Borrowing shall be irrevocable on and after the related Interest Rate
Determination Date, and the Borrower shall be bound to effect a conversion or
continuation in accordance therewith.

(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as a
Eurodollar Borrowing with an Interest Period of one month’s duration.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing, (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

Section 2.06     Termination and Reduction of Revolving Commitments.

(a)    Unless previously terminated, the Revolving Commitments shall terminate
on the Maturity Date.

(b)    The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each partial reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.08, the Aggregate Total Exposure would
exceed the total Commitments.

(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities or another transaction, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Revolving Commitments shall be permanent. Except as set forth in
paragraph (d) of this Section, each reduction of the Revolving Commitments shall
be applied to the Lenders in accordance with their respective Applicable
Percentages.

 

29



--------------------------------------------------------------------------------

(d)    If a Change of Control Triggering Event occurs, the Borrower shall,
within two (2) Business Days of the occurrence of such Change of Control
Triggering Event, notify the Administrative Agent that a Change of Control
Triggering Event has occurred, that it is terminating all of the Revolving
Commitments (subject to the rejection right set forth below) and the effective
date of such termination, which shall be ten (10) Business Days following the
date of such notice. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
Lender may reject all or a portion of such termination of its Revolving
Commitments by providing written notice (each, a “Rejection Notice”) to the
Administrative Agent and the Borrower no later than 5:00 p.m. (New York City
time), five (5) Business Days after the date of such Lender’s receipt of notice
from the Administrative Agent regarding such termination. Each Rejection Notice
from a given Lender shall specify the amount of the termination of Revolving
Commitments to be rejected by such Lender. If a Lender fails to deliver a
Rejection Notice to the Administrative Agent within the time frame specified
above or such Rejection Notice fails to specify the amount of the Revolving
Commitments to be rejected, any such failure will be deemed an acceptance of the
total amount of such termination of Revolving Commitments. Each notice delivered
by the Borrower pursuant to this clause (d) shall be irrevocable. On the
effective date of termination set forth in the Borrower’s notice, the Revolving
Commitments of each Lender shall be terminated in full except to the extent all
or any portion of such termination has been rejected by such Lender in
accordance with this paragraph (d). Any termination of the Revolving Commitments
shall be permanent. Concurrently with any such termination, the Revolving Loans
shall be prepaid, as necessary, in accordance with Section 2.08(d). Following
any such repayment and termination, if any Revolving Loans remain outstanding,
each of the Lenders with remaining Revolving Commitments shall assign to (or
purchase from) each of the other Lenders with remaining Revolving Commitments,
at the principal amount thereof, such interests in the Revolving Loans
outstanding on such date as shall be necessary in order that, after giving
effect to all such assignments and purchases, such Revolving Loans will be held
by the Lenders ratably in accordance with their Applicable Percentages after
giving effect to such termination of Revolving Commitments.

Section 2.07     Repayment of Revolving Loans; Evidence of Debt.

(a)     The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date.(b) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Revolving
Loan made by such Lender, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

(b)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Revolving Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(c)    The entries made in the accounts maintained pursuant to paragraph (a) or
(b) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein (absent manifest error); provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Revolving Loans in accordance with the terms of this Agreement.

(d)    Any Lender may request that Revolving Loans made by it be evidenced by a
promissory note (each such promissory note being called a “Note” and all such
promissory notes being collectively called the “Notes”). In such event, the
Borrower shall prepare, execute and deliver to such Lender a Note

 

30



--------------------------------------------------------------------------------

payable to the order of such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) in substantially the form of Exhibit D
attached hereto. Thereafter, the Revolving Loans evidenced by such Note and
interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

Section 2.08    Prepayment of Loans.

(a)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without premium or penalty (subject to
the requirements of Section 2.13), subject to prior notice in accordance with
paragraph (b) of this Section.

(b)    The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy, other electronic transmission or delivery of written
notice), telecopy or other electronic transmission of any prepayment hereunder
(i) in the case of prepayment of a Eurodollar Borrowing, not later than 1:00
p.m., Local Time, three Business Days before the date of prepayment or (ii) in
the case of prepayment of an ABR Borrowing, not later than 1:00 p.m., New York
City time, one Business Day before the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Revolving Commitments as contemplated by Section 2.06, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.06. Promptly following receipt of any such
notice relating to a Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02. Except as set forth in paragraph
(d) of this Section, each prepayment of a Borrowing shall be applied ratably to
the Revolving Loans of the Lenders in accordance with their respective
Applicable Percentages. Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.10 and any costs incurred as contemplated by
Section 2.13.

(c)    If at any time the Aggregate Total Exposure exceeds the total Commitments
then in effect, the Borrower shall promptly prepay the Revolving Loans to the
extent necessary so that the Aggregate Total Exposure shall not exceed the
Commitments then in effect.

(d)    If, in connection with a termination of commitments following a Change of
Control Triggering Event, the aggregate principal amount of outstanding Loans of
any Lender exceeds the Revolving Commitments of such Lender then in effect after
giving effect to such termination, the Borrower shall concurrently with such
termination prepay the Revolving Loans of such Lender to the extent necessary so
that the aggregate principal amount of outstanding Loans of such Lender does not
exceed the Revolving Commitments of such Lender then in effect after giving
effect to such termination.

Section 2.09    Fees.

(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender (other than any Defaulting Lender) in accordance with its Applicable
Percentage a commitment fee (the “Commitment Fee”), which shall accrue at a rate
of 0.10% per annum on the average daily difference between (x) the total
Commitments then in effect and (y) the aggregate principal amount of outstanding
Loans during the period from and including the date hereof to but excluding the
date on which the Revolving Commitments terminate. Accrued fees under this
Section 2.09(a) shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the

 

31



--------------------------------------------------------------------------------

Commitments terminate, commencing on September 30, 2017; provided that any
commitment fees accruing after the date on which the Commitments terminate shall
be payable on demand. All fees under this Section 2.09(a) shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(b)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

(c)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the parties specified herein. Fees paid shall not be
refundable under any circumstances.

Section 2.10    Interest.

(a)    The Revolving Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Rate.

(b)    The Revolving Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

(c)    Notwithstanding the foregoing, upon the occurrence and during the
continuance of a Specified Event of Default and, at the request of Required
Lenders, any other Event of Default, all overdue amounts outstanding hereunder
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any other overdue amount, 2% plus the rate applicable to
ABR Loans as provided in paragraph (a) of this Section.

(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate or Adjusted
LIBO Rate shall be determined by the Administrative Agent and such determination
shall be conclusive absent manifest error.

Section 2.11    Alternate Rate of Interest; Illegality.

(a)    If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

32



--------------------------------------------------------------------------------

(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or other electronic transmission as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (x) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective, and (y) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing.

(b)    If any Lender reasonably determines that any Change in Law has made it
unlawful, or that any Governmental Authority has asserted after the Effective
Date that it is unlawful, for such Lender or its applicable lending office to
make or maintain any Eurodollar Borrowing, then, on notice thereof by such
Lender to the Borrower through the Administrative Agent, any obligations of such
Lender to make or continue any Eurodollar Borrowing, or to convert ABR
Borrowings to Eurodollar Borrowings (if applicable) shall be suspended until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower shall upon demand from such Lender (with a copy to the
Administrative Agent), with respect to Eurodollar Loans of such Lender, convert
all such Eurodollar Loans of such Lender to ABR Loans, on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Loans (in which case the Borrower shall not be
required to make payments pursuant to Section 2.13 in connection with such
payment). Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted. Each Lender agrees to
designate a different lending office if such designation will avoid the need for
such notice and will not, in the determination of such Lender, otherwise be
disadvantageous to it.

Section 2.12    Increased Costs.

(a)    If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate);

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of “Excluded
Taxes” and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting to or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to reduce the amount of any sum received or receivable by such Lender or other
Recipient hereunder (whether of principal, interest or otherwise), then upon

 

33



--------------------------------------------------------------------------------

the request of such Lender or other Recipient, the Borrower will pay to such
Lender or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

(b)    If any Lender determines that any Change in Law regarding capital
adequacy or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement, the Commitments
hereunder or the Loans made by such Lender to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy or liquidity
requirements), then from time to time the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

(c)    A certificate of a Lender setting forth in reasonable detail the amount
or amounts necessary to compensate such Lender or its respective holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof; provided that a
Lender shall not be entitled to any compensation pursuant to this Section 2.12
to the extent such Lender is not generally imposing such charges or requesting
such compensation from other similarly situated borrowers under similar
circumstances.

(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefore;
provided, further, that, if the Change in Law giving rise to such increased
costs or reductions is retroactive (or has retroactive effect), then the 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof.

Section 2.13    Break Funding Payments. In the event of (a) the payment or
prepayment of any principal of any Eurodollar Loan other than on the last day of
an Interest Period applicable thereto (whether voluntary, mandatory, automatic,
by reason of acceleration, or otherwise), (b) the conversion of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto, (c)
the failure to borrow, convert, continue or prepay any Eurodollar Loan on the
date specified in any notice delivered pursuant hereto (regardless of whether
such notice may be revoked under Section 2.08(b) and is revoked in accordance
therewith), or (d) the assignment of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.16, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to

 

34



--------------------------------------------------------------------------------

this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

Section 2.14    Taxes.

(a)    For purposes of this Section 2.14, the term “applicable law” includes
FATCA.

(b)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by law. If any applicable law (as determined in the
good faith discretion of an applicable Withholding Agent) requires the deduction
or withholding of any Tax from any such payment by a Withholding Agent, then
(i) the applicable Withholding Agent shall be entitled to make such deduction or
withholding and timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law, (ii) the applicable
Withholding Agent shall notify the Borrower of its intention to so deduct or
withhold Tax at least ten (10) Business Days prior to the relevant payment date,
and (iii) if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding of such Indemnified Taxes has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding for Indemnified Taxes been
made.

(c)    The Loan Parties shall timely pay to the relevant Governmental Authority
in accordance with applicable law or, at the option of the Administrative Agent,
timely reimburse it for the payment of any Other Taxes.

(d)    The Loan Parties shall jointly and severally indemnify each Recipient,
within 10 days after demand therefore, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto
(other than penalties and interest to the extent incurred as a result of the
gross negligence or willful misconduct of the Recipient, as determined by a
final, non-appealable judgment of a court of competent jurisdiction), whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. No Loan Party
shall be required to pay any amount under this Section 2.14(d) with respect to
Other Taxes paid or reimbursed by a Loan Party pursuant to Section 2.14(c).

(e)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Loan Parties have not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 9.04(c) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time

 

35



--------------------------------------------------------------------------------

owing to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)    As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 2.14, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(g)     (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.14(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, as long as the Borrower
is a U.S. Person:

(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be required by law or requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter as required by law or upon the reasonable request
of the Borrower or the Administrative Agent), whichever of the following is
applicable:

(a)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E or IRS
Form W-8BEN, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E or IRS Form W-8BEN, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(b)    executed copies of IRS Form W-8ECI;

 

36



--------------------------------------------------------------------------------

(c)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN-E or IRS Form W-8BEN,
as applicable; or

(d)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W8BEN-E or
IRS Form W-8BEN, as applicable, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit G-4 on behalf of each such direct or indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.14 (including by the payment of additional amounts
pursuant to this Section 2.14), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.14

 

37



--------------------------------------------------------------------------------

with respect to the Taxes giving rise to such refund), net of all reasonable and
documented out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, as applicable, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h), the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph (h) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

Each party’s obligations under this Section 2.14 shall survive the resignation
or replacement of the Administrative Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

Section 2.15     Payments Generally; Pro Rata Treatment; Sharing of Set-Off.

(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under Sections
2.12, 2.13 or 2.14, or otherwise) prior to 1:00 p.m., New York City time, on the
date when due, in immediately available funds, without set off or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its Principal Office and except
that payments pursuant to Sections 2.12, 2.13 or 2.14 and Section 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
or performance hereunder shall be due on a day that is not a Business Day, the
date for payment or performance shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder and under each other Loan Document shall be made in dollars.

(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c)    If any Lender shall, by exercising any right of set off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered,

 

38



--------------------------------------------------------------------------------

such participations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest, and (ii) the provisions of this
paragraph shall not be construed to apply to any payment made by the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender) or any payment obtained by a Lender as consideration for the assignment
of or sale of a participation in any of its Loans to any assignee or
participant. The Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b) or paragraph (d) of this Section, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

Section 2.16     Mitigation Obligations; Replacement of Lenders.

(a)    If any Lender requests compensation under Section 2.12, or if the
Borrower is required to pay any Indemnified Tax or additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.12 or
Section 2.14, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)    If (i) any Lender requests compensation under Section 2.12, (ii) the
Borrower is required to pay any Indemnified Tax or additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14 or (iii) any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights (other than its existing
rights to payments pursuant to Section 2.12 or Section 2.14) and obligations
under this Agreement and the other Loan Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to

 

39



--------------------------------------------------------------------------------

the outstanding principal of its Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan
Documents, from the assignee (to the extent of such outstanding principal and
accrued interest and fees so assigned) or the Borrower (in the case of all other
amounts so assigned), (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.12 or payments required to be made
pursuant to Section 2.14, such assignment will result in a reduction in such
compensation or payments, (iv) such assignment does not conflict with applicable
law, and (v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, (x) the applicable assignee shall have consented to, or
shall consent to, the applicable amendment, waiver or consent and (y) the
Borrower exercises its rights pursuant to this clause (b) with respect to all
Non-Consenting Lenders relating to the applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

(c)    Each Lender hereby grants to the Administrative Agent an irrevocable
power of attorney (which power is coupled with an interest) to execute and
deliver, on behalf of such Lender, as assignor, any Assignment and Assumption
necessary to effectuate any assignment of such Lender’s interests hereunder in
the circumstances contemplated by this Section 2.16.

Section 2.17     Defaulting Lenders.

(a)    Notwithstanding anything to the contrary contained in this Agreement, if
any Lender becomes a Defaulting Lender, then, until such time as such Lender is
no longer a Defaulting Lender, to the extent permitted by applicable law:

(i)    Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders and in Section 9.02.

(ii)    Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 7 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
pro rata in order to satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement; fourth, to the payment
of any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely

 

40



--------------------------------------------------------------------------------

to pay the Loans to all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of such Defaulting Lender until such
time as all Loans are held by the Lenders pro rata in accordance with the
Revolving Commitments. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender pursuant to this Section shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)    (A) No Defaulting Lender shall be entitled to receive any commitment
fee pursuant to Section 2.09 for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(B)    With respect to any Commitment Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) above, the Borrower shall not be
required to pay the remaining amount of any such fee.

(b)    If the Borrower and the Administrative Agent agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their respective Applicable Percentages, whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

Section 2.18     Incremental Facility.

(a)    The Borrower may, by written notice to the Administrative Agent, elect to
request, prior to the Maturity Date, one or more increases to the existing
Revolving Commitments (any such increase, the “New Commitments”), by an amount
not in excess of $250,000,000 in the aggregate (determined as of the date of
effectiveness of such New Commitments) and not less than $25,000,000
individually (or such lesser amount which shall be approved by the
Administrative Agent or such lesser amount that shall constitute the difference
between $250,000,000 and all such New Commitments obtained prior to such date),
and integral multiples of $25,000,000 in excess of that amount. Each such notice
shall specify (A) the date (each, an “Increased Amount Date”) on which the
Borrower proposes that the New Commitments shall be effective, which shall be a
date not less than 10 Business Days (or such shorter period as the
Administrative Agent may agree in its reasonable discretion) after the date on
which such notice is delivered to the Administrative Agent and which may be
contingent upon the closing of an acquisition or other transaction and (B) the
identity of each Lender or other Person that is an eligible assignee under
Section 9.04(b), subject to approval thereof by the Administrative Agent in the
case of a Person that is not a Lender, to the extent such approval is required
in the case of an assignment to such Person pursuant to such Section 9.04(b)
(such approval not to be unreasonably withheld or delayed) (each, a “New
Lender”), to whom the Borrower proposes any portion of such New Commitments be
allocated and the amounts of such allocations (it being understood that the
identity of such Lenders or other Persons may be amended after the date of such
notice so long as the approval requirements of this clause (B), if any, are
satisfied); provided that any Lender approached to provide all or a portion of
the New Commitments may elect or decline, in its sole discretion, to provide a
New Commitment. Such New Commitments shall become effective as of such Increased
Amount Date; provided that (1) on such

 

41



--------------------------------------------------------------------------------

Increased Amount Date before or after giving effect to such New Commitments,
each of the conditions set forth in Section 4.02 shall be satisfied; (2) the New
Commitments shall be effected pursuant to one or more Joinder Agreements
executed and delivered by the Borrower, the New Lenders and the Administrative
Agent, and each of which shall be recorded in the Register and each New Lender
shall be subject to the requirements set forth in Section 2.14; (3) the Borrower
shall make any payments required pursuant to Sections 2.12 and 2.13 in
connection with the New Commitments; and (4) Borrower shall deliver or cause to
be delivered any customary legal opinions or other documents reasonably
requested by the Administrative Agent or the New Lenders in connection with any
such transaction.(b)     On any Increased Amount Date on which New Commitments
are effected, subject to the satisfaction of the foregoing terms and conditions,
(i) each of the Lenders shall assign to each of the New Lenders, and each of the
New Lenders shall purchase from each of the Lenders, at the principal amount
thereof (together with accrued interest), such interests in the Revolving Loans
on such Increased Amount Date as shall be necessary in order that, after giving
effect to all such assignments and purchases, such Revolving Loans will be held
by existing Lenders and New Lenders ratably in accordance with their Revolving
Commitments after giving effect to the addition of such New Commitments to the
Revolving Commitments, (ii) each New Commitment shall be deemed for all purposes
a Revolving Commitment and each Revolving Loan made thereunder (a “New Loan”)
shall be deemed, for all purposes, a Revolving Loan, and (iii) each New Lender
shall become a Lender for all purposes hereunder.

(c)    The Administrative Agent shall notify the Lenders promptly upon receipt
of the Borrower’s notice of each Increased Amount Date and in respect thereof
(i) the New Commitments and the New Lenders, and (ii) the respective interests
in such Lender’s Revolving Loans subject to the assignments contemplated by this
Section 2.18.

(d)    The terms and provisions (including pricing) of the New Loans shall be
identical to the existing Loans. Notwithstanding anything in Section 9.02 to the
contrary, each Joinder Agreement may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate in the opinion of the Administrative Agent to effect
the provision of this Section 2.18.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

Section 3.01    Organization; Powers. Each of the Borrower and its Significant
Subsidiaries is duly organized and validly existing, is (to the extent the
concept is applicable in such jurisdiction) in good standing under the laws of
the jurisdiction of its organization, has all requisite power and authority to
carry on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in (to the extent the concept is applicable in such jurisdiction),
every jurisdiction where such qualification is required.

Section 3.02    Authorization; Enforceability. The Transactions are within the
Borrower’s and each other Loan Party’s corporate or other organizational powers
and have been duly authorized by all necessary corporate or other organizational
and, if required, equity holder action. Each of the Borrower and the other Loan
Parties has duly executed and delivered each of the Loan Documents to which it
is party, and each of such Loan Documents constitute its legal, valid and
binding obligations, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

42



--------------------------------------------------------------------------------

Section 3.03     Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except (i) such as have been
obtained or made and are in full force and effect (ii) any reports required by
the Borrower to be filed with the SEC pursuant to the Exchange Act, (iii) those
approvals, consents, registrations, filings or other actions, the failure of
which to obtain or make would not reasonably be expected to have a Material
Adverse Effect, and (iv) filings and registrations necessary to perfect the
Liens on the Collateral, if any, granted by the Loan Parties in favor of the
Administrative Agent for the benefit of the Administrative Agent and the
Lenders, (b) except as would not reasonably be expected to have a Material
Adverse Effect, will not violate any applicable law or regulation or any order
of any Governmental Authority, (c) will not violate any charter, by-laws or
other organizational document of the Borrower or any other Loan Party,
(d) except as would not reasonably be expected to have a Material Adverse
Effect, will not violate or result in a default under any indenture, agreement
or other instrument (other than the agreements and instruments referred to in
clause (c)) binding upon the Borrower or any of its Subsidiaries or its assets,
or give rise to a right thereunder to require any payment to be made by the
Borrower or any of its Subsidiaries and (e) will not result in the creation or
imposition of any Lien other than in favor of the Administrative Agent for the
benefit of the Administrative Agent and the Lenders on any asset of the Borrower
or any of its Subsidiaries.

Section 3.04     Financial Condition; No Material Adverse Change.

(a)    The Borrower has heretofore furnished to the Administrative Agent its
consolidated balance sheet and statements of operations, stockholders’ equity
and cash flows (i) as of and for the fiscal years ended December 31, 2014,2016,
December 31, 20152017 and December 31, 2016,2018, in each case audited by
Ernst & Young LLP, independent public accountants and (ii) as of and for the
fiscal quarter and six months ended June 30, 2017.. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its Consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to year-end
adjustments in the case of the unaudited financial statements referred to in
clause (ii) above.

(b)    Since December 31, 2016,2018, no event, development or circumstance
exists or has occurred that has had or would reasonably be expected to have a
material adverse effect on the business, property, or financial condition or
long-term results of operations of the Borrower and its Subsidiaries, taken as a
whole, or on the ability of the Borrower to consummate the Transactions.

Section 3.05     Properties.

(a)    Each of the Borrower and its Significant Subsidiaries has good title to,
or valid leasehold interests in or rights to use, all its real and tangible
personal property material to its business, except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes.(b) Each of
the Borrower and its Significant Subsidiaries owns, or is licensed to use, all
trademarks, trade names, copyrights, patents, software, domain names, trade
secrets, know-how and other similar proprietary or intellectual property rights,
including any registrations and applications for registration of, and all
goodwill associated with, the foregoing, material to or necessary to its
business as currently conducted, and the operation of such business or the use
of any of the foregoing intellectual property rights by the Borrower and its
Significant Subsidiaries does not infringe upon, misappropriate, or otherwise
violate the intellectual property rights of any other Person, except for any
such failures to own or be licensed to use, and such infringements,
misappropriations, or violations that, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect.

Section 3.06     Litigation and Environmental Matters.

 

43



--------------------------------------------------------------------------------

(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened in writing against or affecting the Borrower or any of its
Significant Subsidiaries (i) that would reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect or (ii) that involve
this Agreement, any other Loan Document or the Transactions. Neither the
Borrower nor any of its Significant Subsidiaries is subject to or in default
with respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect.

(b)    Except with respect to any matter that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, neither
the Borrower nor any of its Significant Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, or (iii) has received notice of any
claim with respect to any Environmental Liability.

Section 3.07     Compliance with Laws; No Default. Each of the Borrower and its
Significant Subsidiaries is in compliance with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

Section 3.08    Investment Company Status. None of the Borrower or any Loan
Party is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

Section 3.09     Margin Stock. None of the Borrower or any Subsidiary is engaged
in the business of purchasing or carrying, or extending credit for the purpose
of purchasing or carrying, margin stock (within the meaning of Regulation U
issued by the Board), and no proceeds of any Loan will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock in violation of Regulation U or
Regulation X issued by the Board and all official rulings and interpretations
thereunder or thereof.

Section 3.10    Taxes. Except as would not reasonably be expected to result in a
Material Adverse Effect, (i) each of the Borrower and its Significant
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed with respect to income, properties or operations of
the Borrower and its Significant Subsidiaries, (ii) such returns accurately
reflect in all material respects all liability for Taxes of the Borrower and its
Significant Subsidiaries as a whole for the periods covered thereby and
(iii) each of the Borrower and its Significant Subsidiaries has paid or caused
to be paid all Taxes required to have been paid by it, except Taxes that are
being contested in good faith by appropriate proceedings and, to the extent
required by GAAP, for which the Borrower or such Significant Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with
GAAP.

Section 3.11     ERISA.

(a)    Each Plan is in compliance in form and operation with its terms and with
ERISA and the Code (including without limitation the Code provisions compliance
with which is necessary for any intended favorable tax treatment) and all other
applicable laws and regulations, except where any failure to comply would not
reasonably be expected to result in a Material Adverse Effect. Each Plan (and
each related trust, if any) which is intended to be qualified under
Section 401(a) of the Code has received a

 

44



--------------------------------------------------------------------------------

favorable determination letter from the IRS to the effect that it meets the
requirements of Sections 401(a) and 501(a) of the Code covering all applicable
tax law changes or is comprised of a master or prototype plan that has received
a favorable opinion letter from the IRS, and, nothing has occurred since the
date of such determination that would adversely affect such determination (or,
in the case of a Plan with no determination, nothing has occurred that would
materially adversely affect the issuance of a favorable determination letter or
otherwise materially adversely affect such qualification). No ERISA Event has
occurred, or is reasonably expected to occur, other than as would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(b)    There exists no Unfunded Pension Liability with respect to any Plan,
except as would not reasonably be expected to result in a Material Adverse
Effect.

(c)    None of the Borrower, any Subsidiary or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the five
calendar years immediately preceding the date this assurance is given or deemed
given, made or accrued an obligation to make contributions to any Multiemployer
Plan.

(d)    There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of the Borrower,
any Subsidiary or any ERISA Affiliate, threatened, which would reasonably be
expected to be asserted successfully against any Plan and, if so asserted
successfully, would reasonably be expected either singly or in the aggregate to
result in a Material Adverse Effect.

(e)    The Borrower, its Subsidiaries and its ERISA Affiliates have made all
contributions to or under each Plan and Multiemployer Plan required by law
within the applicable time limits prescribed thereby, the terms of such Plan or
Multiemployer Plan, respectively, or any contract or agreement requiring
contributions to a Plan or Multiemployer Plan save where any failure to comply,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

(f)    No Plan which is subject to Section 412 of the Code or Section 302 of
ERISA has applied for or received an extension of any amortization period,
within the meaning of Section 412 of the Code or Section 302 or 304 of ERISA.
The Borrower, any Subsidiary, and any ERISA Affiliate have not ceased operations
at a facility so as to become subject to the provisions of Section 4062(e) of
ERISA, withdrawn as a substantial employer so as to become subject to the
provisions of Section 4063 of ERISA or ceased making contributions to any Plan
subject to Section 4064(a) of ERISA to which it made contributions. None of the
Borrower, any Subsidiary or any ERISA Affiliate have incurred or reasonably
expect to incur any liability to PBGC except as would not reasonably be expected
to result in material liability, save for any liability for premiums due in the
ordinary course or other liability which would not reasonably be expected to
result in material liability, and no lien imposed under the Code or ERISA on the
assets of the Borrower or any Subsidiary or any ERISA Affiliate exists or, to
the knowledge of the Borrower, is likely to arise on account of any Plan. None
of the Borrower, any Subsidiary or any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.

(g)    Each Non-U.S. Plan has been maintained in compliance with its terms and
with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities, except as would not reasonably be
expected to result in a Material Adverse Effect. All contributions required to
be made with respect to a Non-U.S. Plan have been timely made, except as would
not reasonably be expected to result in a Material Adverse Effect. Neither the
Borrower nor any of its Subsidiaries has incurred any material obligation in
connection with the termination of, or withdrawal from, any Non-U.S. Plan. The
present value of the accrued benefit liabilities (whether or not vested) under
each Non-U.S. Plan, determined as of

 

45



--------------------------------------------------------------------------------

the end of the Borrower’s most recently ended fiscal year on the basis of
actuarial assumptions, each of which is reasonable, did not exceed the current
value of the assets of such Non-U.S. Plan allocable to such benefit liabilities,
except as would not reasonably be expected to result in a Material Adverse
Effect.

Section 3.12     Disclosure. All written information or oral information
provided by an officer of the Borrower in formal presentations at any scheduled
meetings with Lenders (other than any projected financial information and other
than information of a general economic or industry specific nature) furnished by
or on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder or
under any Loan Document (as modified or supplemented by other information so
furnished and when taken as a whole) when delivered, does not, when taken as a
whole and together with the Borrower’s filings with the SEC, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein, in light of the circumstances under
which they were made, not materially misleading; provided that, with respect to
any projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time furnished (it being understood that such projected
financial information is subject to significant uncertainties and contingencies,
any of which are beyond the Borrower’s control, that no assurance can be given
that any particular projections will be realized and that actual results during
the period or periods covered by any such projected financial information may
differ significantly from the projected results and such differences may be
material).

Section 3.13    Subsidiaries. Except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, the
shares of capital stock or other ownership interests of all Significant
Subsidiaries of the Borrower are owned by the Borrower, directly or indirectly,
free and clear of all Liens other than Liens permitted under Section 6.02 and,
in the case of such Significant Subsidiaries that are corporations, such shares
of capital stock are fully paid and non-assessable.

Section 3.14     Solvency. As of the Effective Date, the Borrower and the
Subsidiaries, taken as a whole, are, and after giving effect to the Transactions
and the incurrence of any Indebtedness and obligations being incurred in
connection herewith will be, Solvent.

Section 3.15    Anti-Terrorism Law.

(a)    To the extent applicable, neither the Borrower nor any of its
Subsidiaries is in violation of any legal requirement relating to U.S. economic
sanctions or any laws with respect to terrorism or money laundering in any
material respect, including Executive Order No. 13224 on Terrorist Financing
effective September 24, 2001 (the “Executive Order”), the USA Patriot Act, the
laws comprising or implementing the Bank Secrecy Act to the extent applicable
and the laws administered by the United States Treasury Department’s Office of
Foreign Asset Control (each as from time to time in effect) (collectively,
“Anti-Terrorism Laws”).

(b)    None of (x) the Borrower, any of its Subsidiaries or any of the
Borrower’s officers, (y) to the knowledge of the Borrower, any of the officers
of any of the Borrower’s Subsidiaries or (z) to the knowledge of the Borrower,
any of the directors or employees of the Borrower or its Subsidiaries, is any of
the following:

(i)    a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii)    a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order;

 

46



--------------------------------------------------------------------------------

(iii)    a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law; or

(iv)    a Sanctioned Entity or a Sanctioned Person.

(c)    The Borrower will not use, and will not permit any of its Subsidiaries to
use, the proceeds of the Loans or otherwise make available such proceeds to any
Person described in Section 3.15(b)(i)-(iv) above, for the purpose of financing
the activities of any Person described in Section 3.15(b)(i)-(iv) above or in
any other manner that would violate any Anti-Terrorism Laws or applicable
Sanctions.

(d)    The Borrower has implemented and maintains in effect policies and
procedures designed to promote compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with applicable
Anti-Terrorism Laws, applicable Anti-Corruption Laws and applicable Sanctions,
and the Borrower, its Subsidiaries and the officers of the Borrower, and, to the
knowledge of the Borrower, each of the officers of any of the Borrower’s
Subsidiaries and each of the directors and employees of the Borrower and its
Subsidiaries, are in compliance with applicable Anti-Terrorism Laws,
Anti-Corruption Laws and Sanctions in all material respects.

Section 3.16     FCPA; Sanctions. No part of the proceeds of the Loans will be
used by the Borrower or any of its Subsidiaries, directly or, to the Borrower’s
or any Subsidiary’s knowledge, indirectly, (a) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of the FCPA or any applicable
Anti-Corruption Laws, (b) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Person, or in any country
or territory that, at the time of such funding, financing or facilitating, is,
or whose government is, a Sanctioned Person or Sanctioned Entity in violation of
Sanctions or (c) in any manner that would result in the violation of any
Sanctions applicable to any party hereto. Neither the Borrower nor any of its
Subsidiaries has, in the past five years, knowingly engaged in, or is now
knowingly engaged in, transactions with any Person or in any country or
territory in violation of applicable Sanctions in any material respect.

ARTICLE 4

CONDITIONS

Section 4.01     Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto a counterpart of this Agreement and each other Loan Document to
which the Borrower is a party, signed on behalf of the Borrower.

(b)    The Administrative Agent shall have received a Note executed by the
Borrower in favor of each Lender requesting a Note at least two days in advance
of the Effective Date.

(c)    The Administrative Agent shall have received a written opinion (addressed
to the Administrative Agent and the Lenders and dated the Effective Date) of
Wilson Sonsini Goodrich & Rosati, P.C., counsel for the Borrower in form and
substance reasonably satisfactory to the Administrative Agent. The Borrower
hereby requests such counsel to deliver such opinion.

(d)    The Administrative Agent shall have received (i) certified copies of the
resolutions of the board of directors (or comparable governing body) of the
Borrower approving the transactions

 

47



--------------------------------------------------------------------------------

contemplated by the Loan Documents and the execution and delivery of such Loan
Documents to be delivered by the Borrower on the Effective Date, and all
documents evidencing other necessary organizational action and governmental
approvals, if any, with respect to the Loan Documents and (ii) all other
documents reasonably requested by the Administrative Agent relating to the
organization, existence and good standing of the Borrower and authorization of
the transactions contemplated hereby.

(e)    The Administrative Agent shall have received a certificate of the
Secretary or an Assistant Secretary of the Borrower certifying the names and
true signatures of the officers of the Borrower authorized to sign the Loan
Documents to be delivered by the Borrower on the Effective Date and the other
documents to be delivered hereunder on the Effective Date.

(f)    The Administrative Agent shall have received (i) a certificate, dated the
Effective Date and signed on behalf of the Borrower by the President, a Vice
President or a Financial Officer of the Borrower, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02 as of the
Effective Date, and (ii) a solvency certificate, dated the Effective Date and
signed on behalf of the Borrower by the President or a Financial Officer of the
Borrower, certifying that, as of the Effective Date, the Borrower and the
Subsidiaries, taken as a whole, are, and after giving effect to the Transactions
and the incurrence of any Indebtedness and obligations being incurred in
connection herewith will be, Solvent.

(g)    The Lenders, the Administrative Agent and the Arrangers shall have
received all fees required to be paid by the Borrower on the Effective Date, and
all expenses required to be reimbursed by the Borrower for which invoices have
been presented at least three Business Days prior to the Effective Date, on or
before the Effective Date.

(h)    The Administrative Agent shall have received, to the extent reasonably
requested by the Administrative Agent or any of the Lenders at least five
Business Days prior to the Effective Date, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA Patriot Act.

(i)    Since December 31, 2016, no event, development or circumstance exists or
has occurred that has had or could reasonably be expected to have a Material
Adverse Effect.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Without
limiting the generality of the provisions of Article 8, for purposes of
determining compliance with the conditions specified in this Section, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

Section 4.02     Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the date of such Borrowing, except that (i) for purposes
of this Section, the representations and warranties contained in Section 3.04(a)
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b) (subject, in the case of unaudited financial statements
furnished pursuant to Section 5.01(b), to year-end audit adjustments),
respectively, of Section 5.01, (ii) to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of

 

48



--------------------------------------------------------------------------------

such earlier date and (iii) to the extent that such representations and
warranties are already qualified or modified by materiality or words of similar
effect in the text thereof, they shall be true and correct in all respects.

(b)    At the time of and immediately after giving effect to such Borrowing, no
Default or Event of Default shall have occurred and be continuing.

(c)    The Administrative Agent shall have received a Borrowing Request and such
other documentation and assurances as shall be reasonably required by it in
connection therewith.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower that the conditions specified in paragraphs (a) and (b) of this
Section 4.02 have been satisfied as of the date thereof. Notwithstanding
anything to the contrary herein, a conversion of a Borrowing to a different Type
or a continuation of a Borrowing shall not be deemed to constitute a Borrowing
for purposes of this Section 4.02.

ARTICLE 5

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and expenses and other amounts payable
hereunder shall have been paid in full (other than contingent indemnification
and other contingent obligations not then due), the Borrower covenants and
agrees with the Lenders that:

Section 5.01     Financial Statements; Other Information. The Borrower will
furnish to the Administrative Agent (for distribution to each Lender):

(a)    commencing with the fiscal year ending December 31, 2017, within the
later of (i) 90 days after each fiscal year end of the Borrower, and (ii) five
(5) Business Days after the date on which the Annual Report on Form 10-K of the
Borrower for such fiscal year would be required to be filed under the rules and
regulations of the SEC, giving effect to any permitted extensions, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by Ernst & Young LLP, or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
(other than a qualification related to the maturity of the Commitments and the
Loans at the Maturity Date) and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its Consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

(b)    commencing with the fiscal quarter ended September 30, 2017, within the
later of (i) 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower and (ii) five (5) Business Days after the date
on which the Quarterly Report on Form 10-Q of the Borrower for such fiscal
quarter would be required to be filed under the rules and regulations of the
SEC, giving effect to any permitted extensions, its consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of

 

49



--------------------------------------------------------------------------------

operations of the Borrower and its Consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments;

(c)    concurrently with any delivery of financial statements under clause
(a) or (b) above, a compliance certificate of a Financial Officer of the
Borrower in substantially the form of Exhibit F attached hereto (i) certifying
as to whether a Default or Event of Default has occurred and is continuing as of
the date thereof and, if a Default or Event of Default has occurred and is
continuing as of the date thereof, specifying the details thereof and any action
taken or proposed to be taken with respect thereto and (ii) if and to the extent
that any change in GAAP that has occurred since the date of the audited
financial statements referred to in Section 3.04 had an impact on such financial
statements, specifying the effect of such change on the financial statements
accompanying such certificate; and

(d)    promptly (within 15 days) after the same become publicly available,
copies of all periodic and other reports, proxy statements and other materials
filed by the Borrower or any Subsidiary with the SEC, or any Governmental
Authority succeeding to any or all of the functions of the SEC, in each case
that is not otherwise required to be delivered to the Administrative Agent
pursuant hereto.

Information required to be delivered pursuant to Section 5.01(a),
Section 5.01(b) or Section 5.01(d) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such information, or provides a link thereto on the Borrower’s
website on the Internet on any investor relations page at http://www.netflix.com
(or any successor page) or at http://www.sec.gov; or (ii) on which such
information is posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which the Lenders and the Administrative Agent have been
granted access (whether a commercial, third-party website or whether sponsored
by the Administrative Agent).

Section 5.02     Notices of Material Events. The Borrower will furnish to the
Administrative Agent (for distribution to each Lender) prompt written notice of
the following of which a Responsible Officer of the Borrower obtains knowledge:

(a)    the occurrence of any Default or Event of Default;

(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary thereof that would reasonably be expected to result in a Material
Adverse Effect; and

(c)    any other development that results in, or the Borrower reasonably expects
will result in, a Material Adverse Effect.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Responsible Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

Section 5.03    Existence; Conduct of Business. The Borrower will, and will
cause each of its Significant Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights (charter and statutory), licenses, permits, privileges
and franchises material to the conduct of its business; provided that (i) the
foregoing shall not prohibit (x) any merger, consolidation, liquidation,
dissolution, sale, transfer or other disposition permitted under Section 6.03;
(y) any sale, transfer or other disposition of any rights (charter and
statutory), licenses, permits, privileges or franchises in the ordinary course
of business; or (z) the expiration, termination, or lapse of

 

50



--------------------------------------------------------------------------------

any rights (charter and statutory), licenses, permits, privileges or franchises
in accordance with their terms or expiration, termination, or lapse of any
rights (charter and statutory), licenses, permits, privileges or franchises, or
the discontinuance of the existence of any such Subsidiary, where the Borrower
has determined, in good faith, that the preservation, renewal or maintenance of
such right (charter and statutory), license, permits, privileges or franchises,
or the existence of such Subsidiary, is no longer desirable in the conduct of
the business of the Borrower and its Subsidiaries, taken as a whole (which, for
the avoidance of doubt, shall not constitute a Material Adverse Effect), and
(ii) none of the Borrower or any of its Significant Subsidiaries shall be
required to preserve, renew or keep in full force and effect its rights (charter
and statutory), licenses, permits, privileges or franchises where the failure to
do so would not reasonably be expected to result in a Material Adverse Effect.

Section 5.04     Payment of Taxes. The Borrower will, and will cause each of its
Subsidiaries to, pay all Tax liabilities, including all Taxes imposed upon it,
upon its income or profits, or upon any properties or operations that, if
unpaid, would reasonably be expected to result in a Material Adverse Effect,
before the same shall become delinquent or in default, except where the validity
or amount thereof is being contested in good faith by appropriate proceedings
and to the extent required by GAAP, the Borrower or such Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP.

Section 5.05     Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property used
in the conduct of its business in good working order and condition, ordinary
wear and tear and casualty events excepted, except to the extent that failure to
do so would not reasonably be expected to have a Material Adverse Effect and
(b) maintain insurance with financially sound and reputable insurance companies
in such amounts and against such risks as are customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations or otherwise adequate and appropriate for the business of the
Borrower and its Subsidiaries as determined by the Borrower in its reasonable
judgment.

Section 5.06     Books and Records. The Borrower will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which entries
full, true and correct in all material respects are made and are sufficient to
prepare the Borrower’s consolidated financial statements in accordance with
GAAP.

Section 5.07     ERISA-Related Information. The Borrower shall supply to the
Administrative Agent (in sufficient copies for all the Lenders, if the
Administrative Agent so requests): (a) promptly and in any event within 15 days
after the Borrower, any Subsidiary or any ERISA Affiliate files a Schedule B (or
such other schedule as contains actuarial information) to IRS Form 5500 in
respect of a Plan with Unfunded Pension Liabilities, a copy of such IRS Form
5500 (including the Schedule B); (b) promptly and in any event within 30 days
after the Borrower, any Subsidiary or any ERISA Affiliate knows or has reason to
know that any ERISA Event has occurred, a certificate of the most senior
financial officer of the Borrower describing such ERISA Event and the action, if
any, proposed to be taken with respect to such ERISA Event and a copy of any
notice filed with the PBGC or the IRS pertaining to such ERISA Event and any
notices received by such Borrower, Subsidiary, or ERISA Affiliate from the PBGC
or any other governmental agency with respect thereto; provided that, in the
case of ERISA Events under paragraph (b) of the definition thereof, in no event
shall notice be given later than the occurrence of the ERISA Event; and
(c) promptly, and in any event within 30 days, after becoming aware that there
has been (i) a material increase in Unfunded Pension Liabilities (taking into
account only Pension Plans with positive Unfunded Pension Liabilities) since the
date the representations hereunder are given or deemed given, or from any prior
notice, as applicable; (ii) the existence of potential withdrawal liability
under Section 4201 of ERISA, if the Borrower, any Subsidiary and the ERISA
Affiliates were to withdraw completely from any and all Multiemployer Plans,
(iii) the adoption of, or the commencement of contributions to, any Plan

 

51



--------------------------------------------------------------------------------

subject to Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA
by the Borrower, any Subsidiary or any ERISA Affiliate, or (iv) the adoption of
any amendment to a Plan subject to Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which results in a material increase in contribution
obligations of the Borrower, any Subsidiary or any ERISA Affiliate, a detailed
written description thereof from the most senior financial officer of the
Borrower.

Section 5.08     Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and use reasonable measures to enforce policies and procedures designed
to promote compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with applicable Anti-Corruption Laws,
applicable Anti-Terrorism Laws and applicable Sanctions.

Section 5.09     Use of Proceeds. The proceeds of the Loans will be used only
for working capital and general corporate purposes, including, without
limitation, for investments in Content, acquisitions, stock repurchases and
other Investments not prohibited hereunder. No part of the proceeds of any Loan
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.

Section 5.10     Guarantors; Collateral.

(a)     If any Domestic Restricted Subsidiary is required to Guarantee the
Obligations pursuant to Section 6.01, then the Borrower shall (i) concurrently
with the incurrence of the Subsidiary Debt triggering such requirement, cause
such Domestic Restricted Subsidiary to enter into a Guaranty, or, if a Guaranty
has previously been entered into by a Domestic Restricted Subsidiary (and
remains in effect), a joinder agreement to such Guaranty in form and substance
reasonably satisfactory to the Administrative Agent, and (ii) on or prior to the
date any Guaranty or joinder agreement to a Guaranty has been delivered pursuant
to clause (i) above, deliver to the Administrative Agent and each Lender all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the USA Patriot Act, requested by the Administrative
Agent on behalf of itself or any Lender. If requested by the Administrative
Agent, the Administrative Agent shall receive an opinion of counsel for the
Borrower in customary form and substance reasonably satisfactory to the
Administrative Agent in respect of matters reasonably requested by the
Administrative Agent relating to any Guaranty or joinder agreement delivered
pursuant to this Section, dated as of the date of such Guaranty or joinder
agreement.

(b)    If the Borrower or any Domestic Restricted Subsidiary is required to
grant a Lien on any Principal Property to secure the Obligations pursuant to
Section 6.02 (a “Collateral Trigger Event”), then the Borrower shall, and shall
cause any such Domestic Restricted Subsidiary to, at the Borrower’s sole cost
and expense, simultaneously with or prior to the grant of any such Initial Lien
(or such later time as the Administrative Agent may agree in writing), take such
actions necessary to grant to the Administrative Agent for its benefit and the
benefit of the Lenders a valid pari passu security interest in the property or
assets subject to the applicable Initial Lien and to perfect such security
interest to the same extent as the Initial Lien. The Borrower shall promptly
notify the Administrative Agent in writing of the occurrence of any Collateral
Trigger Event.

 

52



--------------------------------------------------------------------------------

ARTICLE 6

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and expenses and other amounts payable
hereunder have been paid in full (other than contingent indemnification and
other contingent obligations not then due), the Borrower covenants and agrees
with the Lenders that:

Section 6.01     Subsidiary Indebtedness.

(a)    The Borrower will not permit any of its Domestic Restricted Subsidiaries
to create, assume, incur, Guarantee or otherwise become liable for any
Indebtedness (any such Indebtedness or Guarantee, “Subsidiary Debt”), without
Guaranteeing the payment of the Obligations on an unsecured unsubordinated basis
until such time as such Subsidiary Debt is no longer outstanding.

(b)    Section 6.01(a) shall not apply to, and there shall be excluded from
Indebtedness in any computation under such restriction, Subsidiary Debt
constituting:

(1) Indebtedness of or Guarantee by a Person existing at the time such Person is
merged into or consolidated with any Domestic Restricted Subsidiary or otherwise
acquired by any Domestic Restricted Subsidiary or at the time of a sale, lease
or other disposition of the properties and assets of such Person (or a division
thereof) as an entirety or substantially as an entirety to any Domestic
Restricted Subsidiary and is assumed by such Subsidiary; provided that such
Indebtedness or Guarantee was not incurred in contemplation thereof and is not
Guaranteed by any other Domestic Restricted Subsidiary (other than any Guarantee
existing at the time of such merger, consolidation or sale, lease or other
disposition of properties and assets and that was not issued in contemplation
thereof);

(2) Indebtedness of or Guarantee by a Person existing at the time such Person
becomes a Domestic Restricted Subsidiary; provided that any such Indebtedness or
Guarantee was not incurred in contemplation thereof;

(3) Indebtedness owed to or Guarantee in favor of the Borrower or any Domestic
Restricted Subsidiary;

(4) Indebtedness or Guarantees in respect of netting services, business credit
card programs, overdraft protection and other treasury, depository and cash
management services or incurred in connection with any automated clearing-house
transfers of funds or other fund transfer or payment processing services;

(5) Indebtedness or Guarantees arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business, provided that any such
Indebtedness or Guarantee is extinguished within five Business Days within its
incurrence;

(6) reimbursement obligations incurred in the ordinary course of business;

(7) advances and deposits received in the ordinary course of business;

(8) Indebtedness or Guarantees incurred (a) in respect of workers’ compensation
claims, payment obligations in connection with health or other types of social
security benefits,

 

53



--------------------------------------------------------------------------------

unemployment or other insurance obligations, reclamation and statutory
obligations, (b) in connection with the financing of insurance premiums or
self-insurance obligations or take-or-pay obligations contained in supply
agreements, and (c) in respect of guarantees, warranty or contractual service
obligations, indemnity, bid, performance, warranty, release, appeal, surety and
similar bonds, letters of credit and banker’s acceptances for operating purposes
or to secure any Indebtedness or Guarantee or other obligations referred to in
clauses (1) through (7) or this clause (8), payment (other than for payment of
Indebtedness) and completion guarantees, in each case provided or incurred
(including Guarantees thereof) in the ordinary course of business;

(9) Indebtedness and Guarantees of a Content Project Subsidiary in connection
with (a) Content Acquisition Transactions by such Subsidiary or other Content
Acquisition Transactions with respect to Related Projects by one or more Content
Project Subsidiaries or (b) Content Disposition Transactions by such Subsidiary
or other Content Disposition Transactions with respect to Related Projects by
one or more Content Project Subsidiaries; or

(10) Indebtedness or Guarantee outstanding on the date of this Agreement and any
extension, renewal, replacement, refinancing or refunding of any Indebtedness or
Guarantee existing on the date of this Agreement or referred to in clauses
(1) and (2); provided that any Indebtedness or Guarantee incurred to so extend,
renew, replace, refinance or refund shall be incurred within 360 days of the
maturity, retirement or other repayment or prepayment of the Indebtedness or
Guarantee referred to in this clause or clauses (1) and (2) above and the
principal amount of the Indebtedness incurred or Guaranteed to so extend, renew,
replace, refinance or refund shall not exceed the principal amount of
Indebtedness or Guarantee being extended, renewed, replaced, refinanced or
refunded plus any premium or fee (including tender premiums) or other reasonable
amounts payable, plus the amount of fees, expenses and other costs incurred, in
connection with any such extension, renewal, replacement, refinancing or
refunding.

Notwithstanding Sections 6.01(a) and (b), any Domestic Restricted Subsidiary may
create, incur, issue or assume Subsidiary Debt that would otherwise be subject
to the restrictions set forth in Section 6.01(a), without Guaranteeing the
payment of the Obligations, if after giving effect thereto, Aggregate Debt does
not exceed an amount equal to the greater of (a) $2,500,000,000,3,750,000,000,
and (b) 2.502.75 times Consolidated EBITDA of the Borrower for the Measurement
Period immediately preceding the date of the creation or incurrence of the
Subsidiary Debt. Any Domestic Restricted Subsidiary also may, without
Guaranteeing the payment of the Obligations, extend, renew, replace, refinance
or refund any Subsidiary Debt permitted pursuant to the preceding sentence;
provided that any Subsidiary Debt incurred to so extend, renew, replace,
refinance or refund shall be incurred within 360 days of the maturity,
retirement or other repayment or prepayment of the Subsidiary Debt being
extended, renewed, replaced, refinanced or refunded and the principal amount of
the Subsidiary Debt incurred to so extend, renew, replace, refinance or refund
shall not exceed the principal amount of Subsidiary Debt being extended,
renewed, replaced, refinanced or refunded plus any premium or fee (including
tender premiums) or other reasonable amounts payable, plus the amount of fees,
expenses and other costs incurred, in connection with any such extension,
renewal, replacement, refinancing or refunding.

Section 6.02     Liens.

(a)    The Borrower will not, and will not permit any of its Domestic Restricted
Subsidiaries, to enter into, create, incur or assume any Lien on any Principal
Property, whether now owned or hereafter acquired, in order to secure any
Indebtedness (the “Initial Lien”), without effectively providing that the
Obligations shall be equally and ratably secured until such time as such
Indebtedness is no longer secured by such Lien, except:

 

54



--------------------------------------------------------------------------------

(1)    Liens existing as of the Effective Date;

(2)    Liens granted after the Effective Date created in favor of the Agent and
the Lenders securing the Obligations;

(3)    Liens created in substitution of, or as replacements for, any Liens
described in clauses (1) and (2) above; provided that based on a good faith
determination of one of the Borrower’s Responsible Officers, the Principal
Property encumbered under any such substitute or replacement Lien is
substantially similar in nature to the Principal Property encumbered by the
otherwise permitted Lien which is being replaced; and

(4)    Permitted Liens.

(b)    Notwithstanding Section 6.02(a), the Borrower or any Domestic Restricted
Subsidiary may, without equally and ratably securing the Obligations, create or
incur Liens which would otherwise be subject to the restrictions set forth in
Section 6.02(a) if after giving effect thereto, Aggregate Debt does not exceed
an amount equal to the greater of (a) $2,500,000,000,3,750,000,000, and (b)
2.502.75 times Consolidated EBITDA of the Borrower for the Measurement Period
immediately preceding the date of the creation or incurrence of the Lien. The
Borrower or any Domestic Restricted Subsidiary also may, without equally and
ratably securing the Obligations, create or incur Liens that extend, renew,
substitute or replace (including successive extensions, renewals, substitutions
or replacements), in whole or in part, any Lien permitted pursuant to the
preceding sentence.

Section 6.03     Fundamental Changes.

(a)    The Borrower will not (x) merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it,
(y) sell, transfer, lease, or otherwise dispose of (in one transaction or in a
series of related transactions) all or substantially all of the assets of the
Borrower and its Subsidiaries, taken as a whole (in each case, whether now owned
or hereafter acquired) to another Person or (z) liquidate or dissolve, except
that, if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing, any Subsidiary or any other
Person may merge into or consolidate with the Borrower in a transaction in which
the Borrower is the surviving corporation.

(b)    The Borrower will not permit any Guarantor to (x) merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or (y) sell, transfer, lease, or otherwise dispose of (in
one transaction or in a series of related transactions) all or substantially all
of the assets of such Guarantor and its subsidiaries, taken as a whole (in each
case, whether now owned or hereafter acquired) to another Person (other than, in
each case, other than with, into, or to (as applicable) the Borrower or another
Guarantor), unless at the time thereof and immediately after giving effect
thereto, no Default shall have occurred and be continuing, and (I) the Person
(if other than a Guarantor or the Borrower) formed by such consolidation or into
which such Guarantor is merged or the Person which acquires by conveyance or
transfer, or which leases, all or substantially all such properties and assets,
taken as a whole (the “Successor Guarantor”), is an entity organized under the
laws of the United States of America, any state thereof or the District of
Columbia, (II) such Successor Guarantor assumes such Guarantor’s obligations
under the Guaranty and (III) the requirements of Section 5.10(a) are satisfied
with respect to such Successor Guarantor (as if such Successor Guarantor were
required to Guarantee the Obligations pursuant thereto); provided that this
Section 6.03(b) shall not apply to a transaction pursuant to which such
Guarantor shall be released from its obligations under the Guaranty in
accordance with the provisions described in Section 9.17.

Section 6.04     Sale and Lease-back Transactions.

 

55



--------------------------------------------------------------------------------

(a)    The Borrower will not, and will not permit any of its Domestic Restricted
Subsidiaries, to enter into any transaction for the sale and leasing back of any
Principal Property, whether now owned or hereafter acquired, unless:

(1)    such transaction was entered into prior to the Effective Date;

(2)    such transaction was for the sale and leasing back to the Borrower or a
Domestic Restricted Subsidiary of any Principal Property;

(3)    such transaction involves a lease of a Principal Property executed by the
time of or within 12 months after the latest of the acquisition, the completion
of construction or improvement, or the commencement of commercial operation, of
such Principal Property;

(4)    such transaction involves a lease for not more than three years (or which
may be terminated by the Borrower or the applicable Domestic Restricted
Subsidiary within a period of not more than three years);

(5)    the Borrower or the applicable Domestic Restricted Subsidiary would be
entitled to incur Indebtedness secured by a mortgage on the property to be
leased in an amount equal to Attributable Liens with respect to such sale and
lease-back transaction without equally and ratably securing the Obligations
pursuant to Section 6.02(a); or

(6)    the Borrower or the applicable Domestic Restricted Subsidiary applies an
amount equal to the net proceeds from the sale of the Principal Property to the
purchase of other Principal Property or to the retirement, repurchase or other
repayment or prepayment of long-term Indebtedness within 365 calendar days
before or after the effective date of any such sale and lease-back transaction;
provided that in lieu of applying such amount to such retirement, repurchase,
repayment or prepayment, the Borrower or any Domestic Restricted Subsidiary may
deliver Existing Notes to the applicable trustee for cancellation, such Existing
Notes to be credited at the cost thereof to the Borrower or such Domestic
Restricted Subsidiary.

For the avoidance of doubt, any transaction that is required to be accounted for
as a sale and lease-back transaction in accordance with GAAP shall not be deemed
to be a sale and lease-back transaction subject to the foregoing restrictions in
this Section 6.04(a) unless such transaction involves an actual transfer of
Principal Property.

(b)    Notwithstanding Section 6.04(a), the Borrower and its Domestic Restricted
Subsidiaries may enter into any sale and lease-back transaction which would
otherwise be subject to the foregoing restrictions if after giving effect
thereto and at the time of determination, Aggregate Debt does not exceed an
amount equal to the greater of (a) $2,500,000,000,3,750,000,000, and (b)
2.502.75 times Consolidated EBITDA of the Borrower for the Measurement Period
immediately preceding the closing date of the sale and lease-back transaction.

Section 6.05    Use of Proceeds. The Borrower will not request any Borrowing,
and the Borrower shall not use, and shall procure that its Subsidiaries shall
not use, the proceeds of any Loan (a) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of the FCPA or any applicable
Anti-Corruption Laws, (b) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Person, or in any country
or territory that, at the time of such funding, financing or facilitating, is,
or whose government is, a Sanctioned Person or Sanctioned Entity, in violation
of Sanctions or (c) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

 

56



--------------------------------------------------------------------------------

ARTICLE 7

EVENTS OF DEFAULT

Section 7.01    Events of Default.

If any of the following events (each, an “Event of Default”) shall occur:

(a)    the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 7.01(a)) payable under
any of the Loan Documents, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;

(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in this Agreement or any other Loan Document or any
amendment or modification hereof or thereof or waiver hereunder or thereunder,
or in any certificate furnished pursuant to or in connection with this
Agreement, any other Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, shall prove to have been incorrect in
any material respect when made or deemed made; provided that, in each case, to
the extent that such representations and warranties are already qualified or
modified by materiality or words of similar effect in the text thereof, they
shall be true and correct in all respects;

(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, Section 5.03 (solely with respect to the
Borrower’s existence), Section 5.09 or in Article 6;

(e)    the Borrower or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in any of the Loan Documents (other
than those specified in clause (a), (b) or (d) of this Section 7.01), and such
failure shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender);

(f)    the Borrower or any Significant Subsidiary shall fail to make any payment
of principal in an amount in excess of $250,000,000 in respect of any Material
Indebtedness, when and as the same shall become due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) and
such failure shall have continued after the applicable grace period, if any;

(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both but with all applicable
grace periods in respect of such event or condition under the documentation
representing such Material Indebtedness having expired) the holder or holders of
such Material Indebtedness or any trustee or agent on its or their behalf to
cause such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (w) any requirement to, or any
offer to, repurchase, prepay or redeem Indebtedness of a Person acquired in an
acquisition permitted hereunder, to the extent such offer is required as a
result of, or in connection with, such acquisition, (x) secured Indebtedness
that

 

57



--------------------------------------------------------------------------------

becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, (y) any event or condition giving rise to any
redemption, repurchase, conversion or settlement (or right to redeem, require
repurchase, convert or settle) with respect to any Convertible Notes pursuant to
its terms unless such redemption, repurchase, conversion or settlement
(i) results from a default thereunder or an event of the type that constitutes
an Event of Default or (ii) results from the occurrence of a “fundamental
change” or “change of control” thereunder that requires cash payment thereon or
cash redemption thereof or (z) an early payment requirement, unwinding or
termination with respect to any Swap Contract except an early payment, unwinding
or termination that results from a default or non-compliance thereunder by the
Borrower or any Significant Subsidiary, or another event of the type that would
constitute an Event of Default;

(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Significant Subsidiary or its debts, or of a
substantial part of its assets, under any Debtor Relief Law or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Significant Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue unstayed or undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(i)    except as may otherwise be permitted under Section 6.03, the Borrower or
any Significant Subsidiary shall (i) voluntarily commence any proceeding or file
any petition seeking liquidation, reorganization or other relief under any
Debtor Relief Law, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(h) of this Section 7.01, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Significant Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

(j)    the Borrower or any Significant Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k)    one or more judgments for the payment of money in excess of $250,000,000
in the aggregate shall be rendered against the Borrower or any Significant
Subsidiary or any combination thereof (to the extent not paid or covered by
(a) a reputable and solvent independent third-party insurance company which has
not disputed coverage in writing, (b) escrow funds held for the benefit of the
Borrower or any Significant Subsidiary as to which the applicable trustee has
not disputed the availability of such funds for the Borrower or such Significant
Subsidiary in connection with such judgment or (c) contractual indemnification
in favor of the Borrower or such Significant Subsidiary from third parties that
have not disputed responsibility in writing) and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any Significant
Subsidiary to enforce any such judgment and such action shall not be effectively
stayed for a period of 60 consecutive days;

(l)    one or more ERISA Events shall have occurred, other than as would not
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect; or

 

58



--------------------------------------------------------------------------------

(m)    any Loan Document, at any time after its execution and delivery and for
any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the obligations hereunder or thereunder, ceases to
be in full force and effect; or any Loan Party contests in any manner the
validity or enforceability of any Loan Document;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h), (i) or (j) of this Section 7.01), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and, in the case of any event with respect to the Borrower
described in clause (h), (i) or (j) of this Section 7.01, the Commitments shall
automatically terminate, and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

Section 7.02     Application of Funds. After the exercise of remedies provided
for in Section 7.01 (or after the Loans have automatically become immediately
due and payable as set forth in Section 7.01), any amounts received on account
of the Obligations shall be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including fees, charges and disbursements of counsel to the Administrative Agent
and amounts payable pursuant to Sections 2.12 and 2.14) payable to the
Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and fees payable
to the Lenders (including fees, charges and disbursements of counsel to the
respective Lenders and amounts payable pursuant to Sections 2.12 and 2.14));

Third, to payment of that portion of the Obligations constituting accrued and
unpaid fees and interest on the Loans and other Obligations, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
held by them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full (other than contingent indemification and other contingent
obligations not then due), to the Borrower or as otherwise required by law.

 

59



--------------------------------------------------------------------------------

ARTICLE 8

THE AGENTS

Section 8.01     Appointment of the Administrative Agent. Each Lender hereby
irrevocably designates and appoints Morgan Stanley Senior Funding, Inc. as the
Administrative Agent hereunder and under the other Loan Documents, and each
Lender hereby authorizes Morgan Stanley Senior Funding, Inc. to act as the
Administrative Agent in accordance with the terms hereof and the other Loan
Documents. The Administrative Agent shall also act as the “collateral agent”
under any Collateral Documents (and for purposes of this Article 8, references
to the “Administrative Agent” shall be deemed to be “Administrative Agent and
Collateral Agent”), and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties and entering into the Collateral Documents as
contemplated by Section 5.10(b), together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys in-fact appointed
by the Administrative Agent hereunder for purposes of holding or enforcing any
Lien on the Collateral (or any portion thereof) granted under the Collateral
Documents, or for exercising any rights and remedies thereunder at the direction
of the Administrative Agent, shall be entitled to the benefits of all provisions
of this Article 8 and Article 9 as if set forth in full herein with respect
thereto. Each Agent hereby agrees to act in its capacity as such upon the
express conditions contained herein and the other Loan Documents, as applicable.
The provisions of this Article 8 are solely for the benefit of the Agents and
Lenders and no Loan Party shall have any rights as a third party beneficiary of
any of the provisions thereof (except as expressly set forth in Section 8.07).
In performing its functions and duties hereunder, each Agent shall act solely as
an agent of Lenders and does not assume and shall not be deemed to have assumed,
and the use of the term “agent” (or any similar term) herein or in any other
Loan Documents is not intended to connote, any obligation towards or
relationship of agency or trust with or for Borrower or any of its Subsidiaries.
As of the Effective Date, no Arranger in such capacity shall have any
obligations but shall be entitled to all benefits of this Article 8. Each
Arranger may resign from such role at any time, with immediate effect, by giving
prior written notice thereof to the Administrative Agent and the Borrower.

Section 8.02    Powers and Duties. Each Lender irrevocably authorizes each Agent
to take such action on such Lender’s behalf and to exercise such powers, rights
and remedies hereunder and under the other Loan Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto.
Anything herein to the contrary notwithstanding, each Agent shall have only
those powers, duties and responsibilities expressly set forth in this Agreement
or any of the other Loan Documents except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder. Each Agent may exercise such powers,
rights and remedies and perform such duties by or through its Related Parties.
No Agent shall have, by reason hereof or any of the other Loan Documents, a
fiduciary relationship in respect of any Lender or any other Person; and nothing
herein or any of the other Loan Documents, expressed or implied, is intended to
or shall be so construed as to impose upon any Agent any obligations in respect
hereof or any of the other Loan Documents except as expressly set forth herein
or therein.

Section 8.03     General Immunity.

(a)    No Agent nor any of its Related Parties shall be (i) responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Loan Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by or on behalf of any Loan Party to any Agent or any
Lender in connection with the Loan Documents and the transactions

 

60



--------------------------------------------------------------------------------

contemplated thereby or for the financial condition or business affairs of any
Loan Party or any other Person liable for the payment of any Obligations,
(ii) required to ascertain or inquire as to the performance or observance of any
of the terms, conditions, provisions, covenants or agreements contained in any
of the Loan Documents or as to the use of the proceeds of the Loans or as to the
existence or possible existence of any Event of Default or Default or
(iii) required to make any disclosures with respect to the foregoing. No Agent
shall be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default hereunder unless such Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. No Agent
nor any of its Related Parties shall, except as expressly set forth herein and
in the other Loan Documents, have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to the Borrower or any of
its Affiliates that is communicated to or obtained by the Person serving as an
Agent or any of its Affiliates in any capacity. Anything contained herein to the
contrary notwithstanding, the Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Loans or the component
amounts thereof.

(b)    No Agent nor any of its Related Parties shall be liable to Lenders for
any action taken or omitted by any Agent under or in connection with any of the
Loan Documents except to the extent caused by such Person’s gross negligence or
willful misconduct, as determined by a final, non-appealable judgment of a court
of competent jurisdiction. Each Agent shall be entitled to refrain from any act
or the taking of any action (including the failure to take an action) in
connection herewith or any of the other Loan Documents or from the exercise of
any power, discretion or authority vested in it hereunder or thereunder unless
and until such Agent shall have received instructions in respect thereof from
Required Lenders (or such other Lenders as may be required to give such
instructions under Section 9.02) and, upon receipt of such instructions from
Required Lenders (or such other Lenders, as the case may be), such Agent shall
be entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions,
including for the avoidance of doubt refraining from any action that, in its
opinion or the opinion of its counsel, may be in violation of any Loan Document
or applicable law, including, for the avoidance of doubt, any action that may be
in violation of the automatic stay under any Debtor Relief Law or that may
affect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law. Without prejudice to the
generality of the foregoing, (i) each Agent shall be entitled to rely, and shall
be fully protected in relying, upon any communication, instrument or document
believed by it to be genuine and correct and to have been signed or sent by the
proper Person or Persons, and shall be entitled to rely and shall be protected
in relying on opinions and judgments of attorneys (who may be attorneys for
Borrower and its Subsidiaries), accountants, experts and other professional
advisors selected by it; and (ii) no Lender shall have any right of action
whatsoever against any Agent as a result of such Agent acting or (where so
instructed) refraining from acting hereunder or any of the other Loan Documents
in accordance with the instructions of Required Lenders (or such other Lenders
as may be required to give such instructions under Section 9.02).

Each Agent may perform any and all of its duties and exercise its rights and
powers under this Agreement or under any other Loan Document by or through any
one or more sub-agents appointed by such Agent, provided that any such
appointment of a sub-agent, other than to a Lender or an Affiliate of a Lender
(other than any Disqualified Institution), shall require the express written
consent of the Borrower and provided that, for the avoidance of doubt, each
sub-agent shall become bound by, and subject to Section 9.12. Each Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through its respective Related Parties. The exculpatory,
indemnification and other provisions of this Section 8.03 and of Section 8.06
shall apply to any the Related Parties of each Agent and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent. All of the
rights, benefits, and privileges (including the exculpatory and indemnification
provisions) of this Section 8.03 and of Section 8.06 shall

 

61



--------------------------------------------------------------------------------

apply to any such sub-agent and to the Related Parties of any such sub-agent,
and shall apply to their respective activities as sub-agent as if such sub-agent
and its Affiliates were named herein. Notwithstanding anything herein to the
contrary, with respect to each sub-agent appointed by an Agent, (i) such
sub-agent shall be a third party beneficiary under this Agreement with respect
to all such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) and shall have all of the rights and benefits of a
third party beneficiary, including an independent right of action to enforce
such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of Loan Parties and the Lenders, (ii) such rights, benefits
and privileges (including exculpatory rights and rights to indemnification)
shall not be modified or amended without the consent of such sub-agent, and
(iii) such sub-agent shall only have obligations to the Agent that appointed it
and not to any Loan Party, Lender or any other Person and no Loan Party, Lender
or any other Person shall have any rights, directly or indirectly, as a third
party beneficiary or otherwise, against such sub-agent. No Agent shall be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that such Agent acted with gross negligence, bad faith
or willful misconduct in the selection of such sub-agent.

(c)    No Agent shall not be responsible or have any liability for, or have any
duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof relating to Disqualified Institutions. Without limiting the
generality of the foregoing, no Agent shall (x) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified Institution or (y) have any liability with
respect to or arising out of any assignment or participation of Commitments or
Loans, or disclosure of confidential information, to any Disqualified
Institution.

Section 8.04     Administrative Agent Entitled to Act as Lender. The agency
hereby created shall in no way impair or affect any of the rights and powers of,
or impose any duties or obligations upon, any Agent in its individual capacity
as a Lender hereunder. With respect to its participation in the Loans, each
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity. Any
Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with Borrower or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from Borrower for services in connection herewith and otherwise
without having to account for the same to Lenders.

Section 8.05    Lenders’ Representations, Warranties and Acknowledgment.

(a)    Each Lender expressly acknowledges that neither the Agents nor any of
their respective Related Parties have made any representations or warranties to
it and that no act by any Agent hereafter taken, including any review of the
affairs of a Loan Party or any of its Affiliates, shall be deemed to constitute
any representation or warranty by any Agent to any Lender. Each Lender
represents and warrants that it has made its own independent investigation of
the financial condition and affairs of Borrower and its Subsidiaries in
connection with Loans issued hereunder and that it has made and shall continue
to make its own appraisal of, and investigation into, the business, operations,
property, financial and other condition and the creditworthiness of the Borrower
and its Affiliates. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents and to make such investigation
as it deems necessary to inform itself as to the business,

 

62



--------------------------------------------------------------------------------

operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates. No Agent shall have any duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.

(b)    Each Lender, by delivering its signature page to this Agreement, an
Assignment and Assumption or a Joinder Agreement and funding its Loans, if
applicable, on the Effective Date, or by the funding of any New Loans, as the
case may be, shall be deemed to have acknowledged receipt of, and consented to
and approved, each Loan Document and each other document required to be approved
by any Agent or the Lenders, as applicable on the Effective Date, the effective
date of such Assignment and Assumption or as of the date of funding of such New
Loans.

Section 8.06     Right to Indemnity. Each Lender, in proportion to its
Applicable Percentage, severally agrees to indemnify each Agent, to the extent
that such Agent shall not have been reimbursed by any Loan Party, for and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including counsel fees and
disbursements) or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against such Agent in exercising its powers,
rights and remedies or performing its duties hereunder or under the other Loan
Documents or otherwise in its capacity as such Agent in any way relating to or
arising out of this Agreement or the other Loan Documents; provided no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Agent’s gross negligence or willful misconduct, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction (it being understood and agreed that no action taken in accordance
with the directions of the Required Lenders (or such other Lenders as may be
required to give such instructions under Section 9.02) shall constitute gross
negligence or willful misconduct). If any indemnity furnished to any Agent for
any purpose shall, in the opinion of such Agent, be insufficient or become
impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided in no event shall this sentence require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
Applicable Percentage thereof; and provided, further, this sentence shall not be
deemed to require any Lender to indemnify any Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement described in the proviso in the immediately preceding sentence.

Section 8.07    Successor Administrative Agent.

(a)    The Administrative Agent shall have the right to resign at any time by
giving prior written notice thereof to Lenders and Borrower. The Administrative
Agent shall have the right to appoint a financial institution to act as the
Administrative Agent hereunder, subject to the written consent of Borrower and
the reasonable satisfaction of the Required Lenders, and Administrative Agent’s
resignation shall become effective on the earliest of (i) 30 days after delivery
of the notice of resignation (regardless of whether a successor has been
appointed or not), (ii) the acceptance of such successor Administrative Agent by
Borrower and the Required Lenders and the acceptance of being Administrative
Agent by such successor, or (iii) such other date, if any, agreed to by the
Required Lenders. Upon any such notice of resignation, if a successor
Administrative Agent has not already been appointed by the retiring
Administrative Agent, the Required Lenders shall have the right, with the
written consent of the Borrower, to appoint a successor Administrative Agent.

 

63



--------------------------------------------------------------------------------

(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, with the prior
written consent of the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c)    If neither the Required Lenders nor Administrative Agent have appointed a
successor Administrative Agent or such successor has not accepted such
appointment within 30 days after delivery of notice of resignation by the
retiring Administrative Agent or the Removal Effective Date, the Required
Lenders shall be deemed to have succeeded to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent until such time, if any, as the Required Lenders appoint a successor
Administrative Agent and such successor accepts such appointment. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Administrative Agent and the retiring or removed
Administrative Agent shall promptly (i) transfer to such successor
Administrative Agent all sums held under the Loan Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Administrative Agent under the Loan
Documents, and (ii) take such other actions, as may be necessary or appropriate
in connection with the assignment to such successor Administrative Agent of the
Loan Documents, whereupon such retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this Article
8). After any retiring or removed Administrative Agent’s resignation or removal
hereunder as Administrative Agent, the provisions of this Article 8 and
Section 9.03 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent hereunder.

Section 8.08    Guaranty; Collateral.

(a)    Each Lender hereby further authorizes Administrative Agent, on behalf of
and for the benefit of the Lenders, to be the agent for and representative of
the Lenders with respect to any Guaranty, any Collateral Documents and the other
Loan Documents. Subject to Section 9.02, without further written consent or
authorization from any Lender, the Administrative Agent may, without recourse or
warranty, take any actions and execute any documents or instruments necessary to
release any Guarantor from the Guaranty pursuant to Section 9.17 or with respect
to which Required Lenders (or such other Lenders as may be required to give such
consent under Section 9.02) have otherwise consented and release any Lien on any
property granted to or held by the Administrative Agent under any Collateral
Document as contemplated by Section 9.17 or with respect to which Required
Lenders (or such other Lenders as may be required to give such consent under
Section 9.02) have otherwise consented. Upon request by the Administrative Agent
at any time, the Required Lenders will confirm in writing the Administrative
Agent’s authority to release its interest in particular types or items of
property. The Administrative Agent shall not be responsible for or have a duty
to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

(b)    Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Borrower, the Administrative Agent and each Lender hereby
agree that none of the Lenders shall have

 

64



--------------------------------------------------------------------------------

any right individually to enforce the Guaranty or any Collateral Document, it
being understood and agreed that all powers, rights and remedies hereunder and
under any of the Loan Documents may be exercised solely by Administrative Agent,
for the benefit of the Lenders in accordance with the terms hereof and thereof.

(c)    Notwithstanding anything to the contrary contained herein or any other
Loan Document, when all Obligations have been paid in full (other than
contingent indemnification and other contingent obligations not then due) and
all Commitments have terminated or expired, upon request of Borrower, the
Administrative Agent shall take such actions as shall be required to release all
guarantee obligations and all Liens on the Collateral as provided for in any
Loan Document. Any such release of guarantee obligations or Liens shall be
deemed subject to the provision that such guarantee obligations or Liens shall
be reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed or secured thereby shall be rescinded or must otherwise
be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payment had not been
made.

Section 8.09    Withholding Taxes. To the extent required by any applicable law,
Administrative Agent may withhold from any payment to any Lender under any Loan
Document an amount equivalent to any applicable withholding Tax. If the IRS or
any other Governmental Authority asserts a claim that Administrative Agent did
not properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason, or if Administrative Agent reasonably
determines that a payment was made to a Lender pursuant to this Agreement
without deduction of applicable withholding Tax from such payment, such Lender
shall indemnify Administrative Agent fully for all amounts paid, directly or
indirectly, by Administrative Agent as Tax or otherwise, including any penalties
or interest and together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred. If the Withholding Agent
determines in its good faith discretion that it is required by applicable law to
withhold Tax from a payment under any Loan Document to any Lender, the
Withholding Agent shall notify the Borrower of its intention to so withhold Tax
at least ten (10) Business Days prior to relevant payment date.

Section 8.10    Administrative Agent May File Bankruptcy Disclosure and Proofs
of Claim. In case of the pendency of any proceeding under any Debtor Relief Laws
relative to any Loan Party, Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Administrative Agent shall
have made any demand on Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:

(a)    to file a verified statement pursuant to rule 2019 of the Federal Rules
of Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;

(b)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agents (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Agents and the Lenders and their respective agents and counsel and all
other

 

65



--------------------------------------------------------------------------------

amounts due the Agents and the Lenders under Sections 2.09 and 9.03 allowed in
such judicial proceeding); and

(c)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and, in each case, any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each other Agent and each Lender to make such payments to
Administrative Agent and, in the event that Administrative Agent shall consent
to the making of such payments directly to the other Agents and/or the Lenders,
to pay to Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of Administrative Agent and its agents and
counsel, and any other amounts due Administrative Agent under Sections 2.09 and
9.03. To the extent that the payment of any such compensation, expenses,
disbursements and advances of Administrative Agent, its agents and counsel, and
any other amounts due Administrative Agent under Sections 2.09 and 9.03 out of
the estate in any such proceeding, shall be denied for any reason, payment of
the same shall be secured by a Lien on, and shall be paid out of, any and all
distributions, dividends, money, securities and other properties that the other
Agents and/or the Lenders may be entitled to receive in such proceeding whether
in liquidation or under any plan of reorganization or arrangement or otherwise.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any other Agent or any
Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Agent or any Lender or to
authorize Administrative Agent to vote in respect of the claim of any Agent or
any Lender in any such proceeding.

Section 8.11     ERISA Representations.

(a)     Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i)     such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitment or this Agreement,

(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitment and this Agreement,

(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset

 

66



--------------------------------------------------------------------------------

Manager made the investment decision on behalf of such Lender to enter into,
participate in, administer and perform the Loans, the Commitment and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Commitment
and this Agreement, or

(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, the Borrower
and such Lender.

(b)     In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Commitments and this Agreement (including in connection with
the reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).

ARTICLE 9

MISCELLANEOUS

Section 9.01     Notices.

(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy (or other electronic image scan transmission
(e.g. pdf via email)), as follows:

(i)      if to the Borrower, to it at:

Netflix, Inc.

100 Winchester Circle

Los Gatos, California 95032

Fax No.: (408) 317-0414

Attention: General Counsel

with a copy to:

Wilson Sonsini Goodrich & Rosati, Professional Corporation

650 Page Mill Road

Palo Alto, California 94304

Attention: John A. Fore

Fax: (650) 493-6811

(ii)     if to the Administrative Agent, to it at:

 

67



--------------------------------------------------------------------------------

Morgan Stanley Senior Funding, Inc.

1300 Thames Street, 4th Floor

Thames Street Wharf

Baltimore, MD 21231

Attention: Agency Team

Fax: (212) 507-5010

with a copy to:

Cahill Gordon & Reindel LLP

80 Pine Street

New York, New York 10005

Attention: Michael Sherman

Fax: (212) 378-2598

(iii)     if to MSSF, in its capacity as a Lender, to it at:

Morgan Stanley Senior Funding, Inc.

1300 Thames Street, 4th Floor

Thames Street Wharf

Baltimore, MD 21231

Attention: Agency Team

Fax: (212) 507-5010

(iv)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in such clause (b).

(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

 

68



--------------------------------------------------------------------------------

(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto
(provided that any Lender may change its address or telecopy number by notice
solely to the Administrative Agent and the Borrower).

(d)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Lenders by posting the Communications on Debt Domain, IntraLinks, Syndtrak or
another similar electronic system (the “Platform”). THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.” The Agent Parties (as defined below) do not warrant the
adequacy of the Platform and expressly disclaim liability for errors or
omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or the Platform. In no event shall the Administrative Agent or any of its
Related Parties (collectively, the “Agent Parties”) be responsible or liable for
damages of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) to the Borrower, any other Loan Party, any Lender or any
other Person arising from the unauthorized use by others of information or other
materials obtained through internet, electronic, telecommunications or other
information transmission, including, without limitation, the transmission of
Communications through the Platform, except to the extent that such damages have
resulted from the willful misconduct or gross negligence of such Agent Party (as
determined in a final, non-appealable judgment by a court of competent
jurisdiction). “Communications” means, collectively, any notice, demand,
communication, information, document or other material that any Loan Party
provides to the Administrative Agent pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Administrative
Agent or any Lender by means of electronic communications pursuant to this
Section 9.01, including through the Platform.

(e)    In the event the Borrower shall have any Equity Interests or other
securities registered under Section 12 of the Exchange Act or otherwise files or
is required to file reports under Section 15(d) of the Exchange Act, the
Borrower and each Lender acknowledges that certain of the Lenders may be Public
Lenders and, if any document, notice or other information required to be
delivered hereunder is being distributed through the Platform, any information
that the Borrower has indicated contains Non-Public Information will not be
posted on that portion of the Platform designated for such Public Lenders. If
the Borrower has not indicated whether a document, notice or other information
provided to the Administrative Agent by or on behalf of the Borrower or any
Subsidiary contains Non-Public Information, the Administrative Agent reserves
the right to post such information solely on the portion of the Platform
designated for Lenders that wish to receive material Non-Public Information with
respect to the Borrower, the Subsidiaries and its and their securities.
Notwithstanding the foregoing, nothing in this Section 9.01(e) shall create any
obligation on the Borrower to indicate whether any information contains
Non-Public Information, it being further agreed that if any such indication is
provided by the Borrower in its discretion, such indication shall create no
obligation on the Borrower to provide any such indication in the future.

(f)    Each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United State federal and state securities laws, to make reference to information
that is not made available through the “Public Side Information” portion of the
Platform and that may contain Non Public Information with respect to the
Borrower, the Subsidiaries or its or their securities.

Section 9.02     Waivers; Amendments.

 

69



--------------------------------------------------------------------------------

(a)    No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
any other Loan Document or consent to any departure by the Borrower or any other
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent or any Lender may have had notice
or knowledge of such Default or Event of Default at the time. Notwithstanding
the foregoing Borrower and Administrative Agent may, without the consent of the
other Lenders, amend, modify or supplement this Agreement and any other Loan
Document to cure any ambiguity, omission, typographical error, defect or
inconsistency if such amendment, modification or supplement of the same is not
objected to in writing by the Required Lenders within five Business Days
following receipt of notice thereof.

(b)    None of this Agreement, any other Loan Document or any provision hereof
or thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided, however, that no such amendment, waiver or consent shall:
(i) extend or increase the Commitment of any Lender (including, without
limitation, amending the definition of “Applicable Percentage”) without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby; provided, however, that notwithstanding clause
(ii) or (iii) of this Section 9.02(b), only the consent of the Required Lenders
shall be necessary to waive any obligation of the Borrower to pay interest at
the default rate set forth in Section 2.10(c), (iv) change Section 7.02 or
Section 2.15(b), Section 2.15(c) or any other Section hereof providing for the
ratable treatment of the Lenders, in each case in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender, (v) change any of the provisions of this Section or the percentage
referred to in the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, (vi) waive any condition
set forth in Section 4.01 (other than as it relates to the payment of fees and
expenses of counsel), or, in the case of any Loans made on the Effective Date,
Section 4.02, without the written consent of each Lender and (vii) release all
or substantially all of the value of the Collateral or the Guarantees, without
the written consent of each Lender, except to the extent release of any
Collateral or any Guarantee is otherwise provided for in the Collateral
Documents, Section 8.08 or Section 9.17, as applicable (in which case such
release may be made by the Administrative Agent acting alone). Notwithstanding
anything to the contrary herein, no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder
without the prior written consent of the Administrative Agent (it being
understood that any change to Section 2.17 shall require the consent of the
Administrative Agent).

(c)    Notwithstanding the foregoing, (i) this Agreement may be amended as
contemplated by Section 2.18 to effect New Commitments pursuant to a Joinder
Agreement with only the consent of the Administrative Agent, the Borrower, the
other Loan Parties and the New Lenders providing New

 

70



--------------------------------------------------------------------------------

Commitments and (ii) any Loan Document may be entered into or amended to satisfy
the requirements of Section 5.10 by the Administrative Agent and the Borrower,
without the consent of any Lender.

(d)    Notwithstanding anything herein or in any other Loan Document to the
contrary, during such period as a Lender is a Defaulting Lender, to the fullest
extent permitted by applicable law, such Lender will not be entitled to vote in
respect of amendments and waivers hereunder and the Commitment and the
outstanding Loans or other extensions of credit of such Lender hereunder will
not be taken into account in determining whether the Required Lenders or all of
the Lenders or each directly affected Lender, as required, have approved any
such amendment or waiver; provided, however, that any such amendment or waiver
that would increase or extend the term of the Revolving Commitment of such
Defaulting Lender, extend the date fixed for the payment of principal or
interest or fees owing to such Defaulting Lender hereunder, reduce the principal
amount of any obligation owing to such Defaulting Lender, reduce the amount of
or the rate or amount of interest on any amount owing to such Defaulting Lender
(other than in connection with the waiver of any obligation of the Borrower to
pay interest at the default rate set forth in Section 2.10(c)) or of any fee
payable to such Defaulting Lender hereunder, or alter the terms of this
paragraph, will require the consent of such Defaulting Lender.

Section 9.03     Expenses; Indemnity; Damage Waiver.

(a)    The Borrower shall pay (i) all reasonable and documented out of pocket
costs and expenses incurred by the Administrative Agent, the Lenders, the
Arrangers and their respective Affiliates (including, without limitation, the
reasonable and documented fees and disbursements of one primary firm of counsel
for the Administrative Agent, the Lenders and the Arrangers, taken as a whole)
in connection with the syndication of the credit facilities provided for herein,
the preparation, execution, delivery and administration of this Agreement, any
other Loan Document or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated); provided that the Borrower’s
obligations under this clause (a)(i) solely with respect to the preparation,
execution and delivery of the Loan Documents on the Effective Date shall be
subject to the limitations provided for in the Engagement Letter, and (ii) all
reasonable and documented costs and expenses incurred by the Administrative
Agent, the Arrangers or any Lender (including, without limitation, the
reasonable and documented fees, disbursements and other charges of one primary
firm of counsel for the Administrative Agent, the Lenders and the Arrangers,
taken as a whole (and if reasonably necessary, of a single regulatory counsel
and a single local counsel in each appropriate jurisdiction and, in the case of
an actual or potential conflict of interest where the Administrative Agent, any
Lender or any Arranger affected by such conflict informs the Borrower of such
conflict and thereafter retains its own counsel, of another primary firm of
counsel for such affected person (and if reasonably necessary, of a single
regulatory counsel and a single local counsel in each appropriate
jurisdiction))), in connection with the enforcement or protection of its rights
in connection with this Agreement or any other Loan Document, including its
rights under this Section 9.03, or in connection with the Loans made hereunder,
including all such reasonable and documented costs and expenses incurred during
any workout, restructuring or negotiations in respect of such Loans.

(b)    The Borrower shall indemnify the Administrative Agent, the Arrangers and
each Lender, and each Related Party, successor, partner, representative or
assign of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and reasonable and documented out-of-pocket
costs and expenses (including the reasonable and documented fees, charges and
disbursements of a primary firm of counsel for all such Indemnitees (and if
reasonably necessary, of a single regulatory counsel and a single local counsel
in each appropriate jurisdiction and, in the case of an actual or potential
conflict of interest where the Indemnitee affected by such conflict informs the
Borrower of such conflict and thereafter retains its own counsel, of another
primary firm of counsel for such affected Indemnitee (and if reasonably

 

71



--------------------------------------------------------------------------------

necessary, of a single regulatory counsel and a single local counsel in each
appropriate jurisdiction))), incurred by or asserted against any Indemnitee by
any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the performance by the parties hereto of their respective obligations
hereunder or the consummation of the Transactions or any other transactions
contemplated hereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned, leased or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
action, suit, inquiry, claim, litigation, investigation or proceeding relating
to any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto (and regardless of
whether such matter is initiated by a third party or the Borrower or any
Affiliate of the Borrower); provided that such indemnity shall not, as to any
Indemnitee, be available, to the extent that such losses, claims, damages,
liabilities, costs or reasonable and documented out-of-pocket costs or expenses
(x) are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee, (y) result from a material breach by such
Indemnitee of its obligations under this Agreement or any other Loan Document
(as determined by a court of competent jurisdiction by final and non-appealable
judgment), or (z) arise from any dispute between and among Indemnitees, to the
extent such dispute does not involve an act or omission by the Borrower or its
Subsidiaries (as determined by a court of competent jurisdiction by final and
non-appealable judgment) other than any proceeding against the Administrative
Agent or any Arranger, in each case, acting in such capacity. This
Section 9.03(b) shall not apply with respect to Taxes other than Taxes that
represent losses, claims or damages arising from any non-Tax claim. The Borrower
will not be required to indemnify any Indemnitee for any amount paid or payable
by such Indemnitee in the settlement of any such indemnified losses, claims,
damages, liabilities, costs or reasonable and documented expenses which is
entered into by such Indemnitee without Borrower’s written consent (such consent
not to be unreasonably withheld, conditioned or delayed) unless there is a
final, non-appealable judgment of a court of competent jurisdiction for the
plaintiff. In the case of any proceeding to which the indemnity in this
paragraph applies, such indemnity and reimbursement obligations shall be
effective, whether or not such proceeding is brought by the Borrower, any of its
equityholders or creditors, an Indemnitee or any other Person, or an Indemnitee
is otherwise a party thereto.

Without limiting in any way the indemnification obligations of the Borrower
pursuant to this Section 9.03(b) or of the Lenders pursuant to Section 8.06, to
the extent permitted by applicable law, each party hereto shall not assert, and
hereby waives, any claim against any Indemnitee on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the Transactions or any Loan or the use of the proceeds thereof ;
provided that nothing in this sentence shall relieve the Borrower of any
obligation it may have to indemnify an Indemnitee against special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence, bad
faith or willful misconduct of such Indemnitee as determined by a final and
non-appealable judgment of a court of competent jurisdiction.

 

72



--------------------------------------------------------------------------------

(c)    All amounts due under this Section 9.03 shall be payable promptly after
written demand therefor.

Section 9.04     Successors and Assigns.

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 9.04. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in subsection (c) of this
Section 9.04), Indemnitees (to the extent provided in Section 9.03) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitment and the Revolving Loans at the time owing to it) with the prior
written consent of:

(A)    the Borrower (not to be unreasonably withheld or delayed); provided that
no consent of the Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if a Specified Event of Default has
occurred and is continuing; and provided, further, that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 10 Business Days after
having received notice thereof; and

(B)    the Administrative Agent (such consent not to be unreasonably withheld or
delayed); provided that no consent of the Administrative Agent shall be required
for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Commitment or Revolving Loans and subject to Section 2.16(c), the
amount of the Revolving Commitment or Revolving Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $15,000,000 (or a greater amount that is an
integral multiple of $1,000,000), unless each of the Borrower and the
Administrative Agent otherwise consent; provided that no such consent of the
Borrower shall be required if a Specified Event of Default has occurred and is
continuing;

(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee (unless otherwise agreed to by the Administrative Agent in
its sole discretion) of $3,500;

 

73



--------------------------------------------------------------------------------

(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material Non-Public Information about the Borrower and its
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws;

(E)    no such assignment shall be made to (i) any Loan Party nor any Affiliate
of a Loan Party, (ii) any Defaulting Lender or any of its subsidiaries, or any
Person, who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (ii), or (iii) any natural person;

(F)    in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Revolving Loans previously requested but not funded
by the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Revolving Loans in accordance
with its Applicable Percentage. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs; and

(G)    (a) No assignment or participation shall be made to any Person that was a
Disqualified Institution, to the extent such Disqualified Institution has been
identified in writing on the Platform, as of the date (the “Trade Date”) on
which the assigning or participating Lender entered into a binding agreement to
sell and assign or participate, as applicable, all or a portion of its rights
and obligations under this Agreement to such Person (unless the Borrower has
consented to such assignment or participation in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee or Participant that
becomes a Disqualified Institution after the applicable Trade Date (including as
a result of the delivery of a supplement to the list of competitors or potential
competitors or investors in such competitors or potential competitors pursuant
to clause (b) of the definition of “Disqualified Institution”), (x) such
assignee or Participant shall not retroactively be disqualified from becoming a
Lender or Participant (but such Person shall not be able to increase its
Commitments or participations hereunder) and (y) such assignment or
participation and, in the case of an assignment, the execution by the Borrower
of an Assignment and Assumption with respect to such assignee will not by itself
result in such assignee no longer being considered a Disqualified Institution.
Any assignment or participation in violation of this clause (G)(a) shall not be
void, but the other provisions of this clause (G)(a) shall apply.

(b)    The Administrative Agent (A) shall have the right (but not the
obligation), and the Borrower hereby expressly authorizes the Administrative
Agent, to post the list of Disqualified Institutions and any updates thereto
from time to time on the Platform, including that

 

74



--------------------------------------------------------------------------------

portion of the Platform that is designated for “public side” Lenders and
(B) shall provide the list of Disqualified Institutions and any updates thereto
to each Lender or Participant requesting the same.

(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section 9.04, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 2.12, Section 2.13, Section 2.14 and Section 9.03); provided
that except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (c) of this Section 9.04.

(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive (absent manifest error), and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. The
Borrower agrees to indemnify the Administrative Agent from and against any and
all losses, claims, damages and liabilities of whatsoever nature which may be
imposed on, asserted against or incurred by the Administrative Agent in
performing its duties under this Section 9.04(b)(iv), except to the extent that
such losses, claims, damages or liabilities are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence, bad faith or willful misconduct of the Administrative
Agent. The Loans (including principal and interest) are registered obligations
and the right, title, and interest of any Lender or its assigns in and to such
Loans shall be transferable only upon notation of such transfer in the Register.
The parties agree that the Register is intended to establish that the Loans and
Commitments are in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations.

(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 9.04
and any written consent to such assignment required by paragraph (b) of this
Section 9.04, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.04(b),
Section 2.15(d) or Section 8.06, the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

 

75



--------------------------------------------------------------------------------

(c)    (i) Subject to Section 9.04(b)(ii)(G), any Lender may, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to one or more banks or other entities (but not to the Borrower
or an Affiliate thereof) (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Revolving Commitment and the Revolving Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (C) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section 9.04, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.12, 2.13 and 2.14 (subject to the requirements and
limitations therein, including the requirements under Section 2.14(g) (it being
understood that the documentation required under Section 2.14(g) shall be
delivered to the participating Lender) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant agrees to be subject to the provisions
of Section 2.16 as if it were an assignee under paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender; provided such Participant
agrees to be subject to Section 2.15(c) as though it were a Lender.

(ii)    A Participant shall not be entitled to receive any greater payment under
Sections 2.12 or 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant except to the
extent such entitlement to receive a greater payment results from a Change in
Law requiring a payment under Section 2.12 that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 2.16(b) with
respect to any Participant.

(iii)    Each Lender that sells a participation shall, acting solely for this
purpose as a nonfiduciary agent of the Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Revolving Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans, or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central bank having
jurisdiction over such Lender, and this Section 9.04 shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender

 

76



--------------------------------------------------------------------------------

from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.

Section 9.05     Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement, the making of any Loans,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default, Event of Default or incorrect representation
or warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid and so long as the Commitments have not expired or terminated. The
provisions of Section 2.12, Section 2.13, Section 2.14, and Section 9.03 and
Article 8 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments, the resignation of the
Administrative Agent, the replacement of any Lender or the termination of this
Agreement or any provision hereof.

Section 9.06     Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy (or other electronic image
scan transmission (e.g. pdf via email)) means shall be effective as delivery of
a manually executed counterpart of this Agreement.

Section 9.07     Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. Without limiting the foregoing provisions of this Section 9.07, if
and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, then such provisions shall
be deemed to be in effect only to the extent not so limited.

Section 9.08     Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held by, and other obligations at any
time owing by such Lender or such Affiliate to or for the credit or the account
of the Borrower against any of and all the obligations of the Borrower now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent

 

77



--------------------------------------------------------------------------------

for further application in accordance with the provisions of Section 2.17 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender under this Section 9.08 are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have. Each Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

Section 9.09     Governing Law; Jurisdiction; Consent to Service of Process.

(a)     THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIM, CONTROVERSY
OR DISPUTE UNDER, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, WHETHER BASED IN
CONTRACT (AT LAW OR IN EQUITY), TORT OR ANY OTHER THEORY, SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN THE APPLICATION OF A
DIFFERENT GOVERNING LAW.

(b)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County, Borough of Manhattan and of the
United States District Court of the Southern District of New York sitting in New
York County, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding shall be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or its properties in the courts of
any jurisdiction.

(c)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in subsection (b) of this Section 9.09. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

Section 9.10     Waiver Of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT (AT LAW

 

78



--------------------------------------------------------------------------------

OR IN EQUITY), TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10.
EACH PARTY HERETO FURTHER REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES IT
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

Section 9.11     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12     Confidentiality.

(a)    Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below) and to not use the
Information for any purpose except in connection with the Loan Documents and
related matters, and to not disclose the Information; provided that nothing
herein shall prevent the Administrative Agent or the Lenders (collectively, the
“Credit Parties”) and their respective Affiliates from disclosing any
Information (i) pursuant to the order of any court or administrative agency or
in any pending legal, judicial or administrative proceeding, or otherwise as
required by applicable law or compulsory legal process or to the extent
requested or required by governmental and/or regulatory authorities, in each
case based on the reasonable advice of their legal counsel (in which case such
Credit Party agrees (except with respect to any audit or examination conducted
by bank accountants or any governmental bank regulatory authority exercising
examination or regulatory authority (or any request by such a governmental bank
regulatory authority)) to the extent practicable and not prohibited by
applicable law, rule or regulation, to inform you promptly thereof prior to
disclosure), (ii) upon the request or demand of any regulatory authority having
or purporting to have jurisdiction over an Credit Party or any of its Affiliates
(in which case such Credit Party agrees (except with respect to any audit or
examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority (or any request by such
a governmental bank regulatory authority)), to the extent practicable and not
prohibited by applicable law, to inform you promptly thereof prior to
disclosure), (iii) to the extent that such Information become publicly available
other than by reason of improper disclosure by such Credit Party or any of its
Affiliates in violation of any confidentiality obligations owing to the Borrower
or any of its Affiliates (including those set forth in this Section), (iv) to
the extent that such information is received by a Credit Party from a third
party that is not, to such Credit Party’s knowledge, subject to contractual or
fiduciary confidentiality obligations owing to the Borrower or any of its
Affiliates, (v) to the extent that such information is independently developed
by any Credit Party without use of the Information, (vi) to each Credit Party’s
Affiliates and to its and their respective employees, legal counsel, independent
auditors and other experts or agents (“Representatives”) who need to know such
Information in connection with this Agreement and the transactions contemplated
hereby and who are informed of the confidential nature of such Information and
are or have been advised of their obligation to keep such Information
confidential (it being understood that each Credit Party shall be responsible
for any breach thereof by its Representatives), (vii) to Participants or
potential or prospective Participants or assignees (in each case which are or
would be permitted Participants or assignees under Section 9.04 and other than
Disqualified Institutions) and to any direct or indirect contractual
counterparty to any swap or derivative transaction relating to the Borrower or
any of its Subsidiaries, in each case, who enter into a written agreement with
or for the express benefit of the Borrower that they shall be bound by the terms
of this Section (or a

 

79



--------------------------------------------------------------------------------

written agreement containing provisions substantially similar and not less
protective of the Information than this Section), (viii) to the extent the
Borrower shall have consented to such disclosure in writing, (ix) to the extent
reasonably necessary or advisable in connection with the exercise of any remedy
or enforcement of any right under the Loan Documents and (x) for purposes of
establishing a “due diligence” defense. In addition, the Administrative Agent
and the Lenders may disclose the existence of this Agreement and publicly
available information about this Agreement to market data collectors, similar
service providers to the lending industry, and service providers to the
Administrative Agent and the Lenders in connection with the administration and
management of this Agreement, the other Loan Documents and the Commitments. For
the purposes of this Section 9.12, “Information” means all memoranda or other
information received from or on behalf of the Borrower, in connection with the
Loan Documents and the facilities under the Loan Documents, relating to the
Borrower or its business; provided that, in the case of Information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 9.12 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

(b)    EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(A)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(c)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH ISSUING BANK AND EACH
LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

Section 9.13     Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.13 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

80



--------------------------------------------------------------------------------

Section 9.14     No Advisory or Fiduciary Responsibility. In connection with all
aspects of each Transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that: (a) (i) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers and
the Lenders are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arrangers and
the Lenders, on the other hand, (ii) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (iii) the Borrower is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the Transactions contemplated hereby and by
the other Loan Documents; (b) (i) each of the Administrative Agent, the
Arrangers and the Lenders is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Subsidiaries, or any other Person and (ii) neither the
Administrative Agent, any Arranger nor any Lender has any obligation to the
Borrower or any of its Affiliates with respect to the Transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent, each Arranger and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Administrative Agent, any Arranger or any Lender has any obligation
to disclose any of such interests to the Borrower or its Affiliates. The
Borrower, on behalf of itself and each of its Subsidiaries and Affiliates,
agrees that nothing in the Loan Documents or otherwise will be deemed to create
an advisory, fiduciary or agency relationship or fiduciary or other implied duty
between the Administrative Agent, any Arranger or any Lender, on the one hand,
and the Borrower, any of its Subsidiaries, or their respective equityholders or
Affiliates, on the other.

Section 9.15     Electronic Execution of Assignments and Certain Other
Documents. The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

Section 9.16     USA PATRIOT Act. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower and each
Guarantor that, pursuant to the requirements of the USA Patriot Act, it may be
required to obtain, verify and record information that identifies the Borrower
and each Guarantor, which information includes the name and address of the
Borrower and each Guarantor and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower and each
Guarantor in accordance with the USA Patriot Act. The Borrower and each
Guarantor shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender, as applicable, requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act. and 31 C.F.R. §
1010.230 (“Beneficial Ownership Regulation”) .

Section 9.17     Release of Guarantors and Collateral.

(a)    The obligations of a Guarantor under the Guaranty shall be automatically
and unconditionally released and discharged, and the Guaranty with respect to
such Guarantor shall thereupon terminate and be discharged and of no further
force and effect, and no further action by such Guarantor,

 

81



--------------------------------------------------------------------------------

the Borrower or the Administrative Agent shall be required for the release of
the Guaranty with respect to such Guarantor:

(i)    concurrently with any sale, exchange, disposition or transfer (by merger
or otherwise) of (x) any Equity Interests of such Guarantor following which such
Guarantor is no longer a Subsidiary of the Borrower or (y) all or substantially
all the properties and assets of such Guarantor to a Person that is not a
Subsidiary of the Borrower;

(ii)    upon the release or discharge by such Guarantor of all Indebtedness or
the Guarantee which resulted in the obligation of such Guarantor to Guarantee
the Obligations (or would have resulted in the creation of the obligation to of
such Guarantor to Guarantee the Obligations had such Guarantor not already been
a party to the Guaranty) so long as immediately after the release of the
Guaranty with respect to such Guarantor, the Borrower would be in compliance
with Section 6.01; or

(iii)    upon the merger or consolidation of such Guarantor with and into either
the Borrower or any other Guarantor that is the surviving person in such merger
or consolidation, or upon the liquidation of such Guarantor following the
transfer of all or substantially all of its property and assets to either the
Borrower or another Guarantor.

(b)    The Lien on any asset constituting Collateral granted pursuant to the
Collateral Documents shall be released in accordance with the terms of the
applicable Collateral Documents governing such Lien.

(c)    Notwithstanding any other provision to the contrary, at such time as the
Obligations (other than contingent indemnification and other contingent
obligations not then due) have been paid in full and the Commitments have been
terminated, the Collateral shall be released from the Liens created by any
Collateral Document, and the Guaranty and each Collateral Document and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Loan Party thereunder shall terminate, all
without delivery of any instrument or performance of any act by any party, and
all rights to the Collateral shall revert to the Loan Parties.

(d)    In connection with any release, discharge or termination pursuant to the
foregoing clauses (a), (b) or (c) hereunder or under any other Loan Document,
the Administrative Agent shall promptly take such actions and execute any such
documents as may be reasonably requested by the Borrower to release or evidence
the release of its Liens on any asset constituting Collateral and/or to release
or evidence the release and/or terminate any and/or all obligations under any
Loan Document, whether or not on the date of such release there may be any
contingent indemnification and/or any other contingent obligations not then due.
Any execution and delivery of documents pursuant to this Section 9.17 shall be
without recourse to or warranty by the Administrative Agent. The Borrower agrees
to pay all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent (and its representatives) in connection with the taking of
such actions contemplated by this Section 9.17(d).

Section 9.18    Acknowledgement and Consent to Bail-in of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

82



--------------------------------------------------------------------------------

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Remainder of page intentionally left blank]

 

83



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

NETFLIX, INC., as Borrower By:  

 

  Name:   Title:

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent and as a Lender By:
 

 

  Name:   Title:

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

 

  Name:   Title:

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

 

  Name:   Title:

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

 

  Name:   Title By:  

 

  Name:   Title:

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:  

 

  Name:   Title:

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 2.01

Lenders and Revolving Commitments

 

Lender    Revolving Commitment  

Morgan Stanley Senior Funding, Inc.

   $ 100,000,000  

Morgan Stanley Bank, N.A.

   $ 50,000,000  

Goldman Sachs Bank USA

   $ 100,000,000150,000,000  

JPMorgan Chase Bank, N.A.

   $ 100,000,000150,000,000  

Deutsche Bank AG New York Branch

   $ 100,000,000150,000,000  

Wells Fargo Bank, N.A.

   $ 100,000,000150,000,000     

 

 

 

Total

   $ 500,000,000750,000,000     

 

 

 